 

TRADEMARK LICENSE AGREEMENT

 

BY AND BETWEEN

 

HP Inc. AND Life Clips, Inc.

 

This Trademark License Agreement (this “Agreement”) is made effective as of
September 15, 2016 (the “Effective Date”), by and between HP Inc., a corporation
established under the laws of the State of Delaware, with a place of business at
1501 Page Mill Road, Palo Alto, California 94304, U.S.A. (“HP”) and Life Clips,
Inc. a corporation established under the laws of the State of Wyoming whose
address is 233 S. Sharon Amity Rd. Suite 201, Charlotte, NC 28211 (“LICENSEE”).
HP and LICENSEE are each individually referred to as a “Party” and collectively
as the “Parties.”

 

RECITALS

 

WHEREAS, LICENSEE sources, markets, sells, and distributes high-quality action
cameras and would like to source, market, sell and distribute certain of these
products under trademarks that are controlled by Hewlett-Packard Development
Company, L.P. (“HPDC”) and are licensed to HP, and

 

WHEREAS, HP has the right and is willing to grant to LICENSEE a sublicense to
market, sell and distribute certain of LICENSEE’s products under certain of
these HP trademarks, subject to all the terms and conditions set forth in this
Agreement,

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and agreements set forth in this Agreement, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby covenant and agree as follows:

 

AGREEMENT

 

1Definitions.

 

Terms with initial capital letters defined in this Section 1 and parenthetically
elsewhere in this Agreement, whether singular or plural, shall have the same
meaning throughout this Agreement. These definitions shall serve to define or
limit the scope of this Agreement only and shall not be construed as defining or
limiting the scope of any other agreements between the Parties. All terms not
otherwise defined herein shall have their ordinary meaning.

 

  1.1. “Affiliate” means any Entity directly or indirectly, in whole or in part,
or through one or more intermediaries, owning, controlling, controlled by, or
under common control with HP, LICENSEE or LICENSEE, as the case may be. In
addition, an Entity shall be deemed to own or control another Entity if it owns
more than 50% of the common stock or other interest representing the right to
vote for the election of managing authority of the other Entity (or, in any
jurisdiction where local law does not permit ownership of more than 50% of such
interest, then if it owns the maximum interest permitted by law).         1.2.
“Amendment” means an Amendment to this Agreement that meets the requirements of
Section 22.13.         1.3. “Approved Distribution Partner” means solely those
distributors (including listed commercial distributors, wholesale distributors,
retail or other customers who will function as distributors, resellers
(including both “brick and mortar” and “click and mortar,” i.e., Internet,
resellers) and value added resellers) that, with the prior written consent of
HP, in its sole discretion, have been approved and are set forth on Exhibit 6
(as such list of distributors may be amended from time to time in writing, with
approval by HP in its sole discretion).

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 1- 

   

 

  1.4. “Approved Supplier” means the Suppliers identified on Exhibit 1 as
responsible for final assembled HP Branded Products or principal subassemblies
thereof.         1.5. “Bundled Products” shall have the meaning indicated in
Section 21.         1.6. “Claim” means any and all direct and indirect claims,
demands, actions, causes of action, suits, rights of recovery, damages, debts,
accounts, costs, losses, liabilities, costs and expenses including, without
limitation, court costs, attorneys’ fees and expenses, and other costs of
defense (e.g. expert witness fees) of any kind or nature, whether based on
contract, in tort (including negligence), or pursuant to any violation of any
laws and whether foreseeable or unforeseeable.         1.7. “Confidential
Information” means the non-public proprietary information of a Party disclosed
to the other Party, as further described in Section 20.         1.8. “Critical
Quality Issue” shall have the meaning indicated in Section 8.9.         1.9.
“Cure Period” shall have the meaning indicated in Section 15.1.2.         1.10.
“Disclosed Information” means the Confidential Information disclosed by the
Discloser to the Recipient during the Disclosure Period, as further described in
Section 20.         1.11. “Discloser” means the Party disclosing Confidential
Information to the Recipient, as further described in Section 20.         1.12.
“Disclosure Period” means the period of time during which Confidential
Information may be disclosed under this Agreement, as further described in
Section 20.         1.13. “Entity” means any individual natural person, firm,
company, registered company, corporation, limited liability company, joint stock
company, joint venture, association, trust, limited liability partnership,
limited partnership, or partnership, or similar legal structure.         1.14.
“Gross Revenue” means, the aggregate gross invoice price of HP Branded Products
by LICENSEE or any Affiliate of Licensee to any recipient that is not an
Affiliate of Licensee, whether or not recognized as revenue for other purposes,
including, without limitation, the aggregate gross invoice price for all sales
to Approved Distribution Partners and other customers of any kind.         1.15.
“HP Branded Product” means those products and services that have been approved
by HP for sale, distribution, and/or performance by LICENSEE under the HP
Trademarks and are listed in Exhibit 1.         1.16. “HP Brand Portal” means
the Web-based resource governing HP’s corporate identity that is made available
generally to HP suppliers, licensees and other business partners and that
currently can be found at the link provided in Section 4.1.         1.17. “HP
Business Partner Insignia” shall have the meaning indicated in Section 4.4.

 

Trademark License Agreement by and between HP and Life Clips
This document is CONFIDENTIAL to all Parties

 

 PAGE - 2- 

   

 

 

  1.18. “HP Creative Resource Library” means the then-current guidelines for use
of the HPDC Trademarks in relation to design and creative work that are made
available to Licensee by HP, as designated by the HP Program Manager.        
1.19. “HP Designated Agent” means a third party to whom HP may, in its sole
discretion, delegate certain HP rights and responsibilities under this
Agreement. HP’s initial Designated Agent for this transaction is Leveraged
Marketing Corporation of America, a New York corporation, having its principal
office at 156 West 56th Street, New York, New York 10019. HP may change the HP
Designated Agent and any applicable addresses or payment locations by simple
written notice to Licensee, without any requirement that this Agreement be
amended.         1.20. “HP Qualification” shall have the meaning indicated in
Section 11.1.         1.21. “HP Trademark” means those trademarks, service
marks, marks, logos, insignia, designs, names or other symbols and branding as
set forth in Exhibit 2 as “HP Trademarks”, and such other trademarks, service
marks, marks, logos, insignia, designs, names or other symbols and branding as
may be added to Exhibit 2 from time to time by an amendment to this Agreement.  
      1.22. “HP Trademark Guidelines” means the then-current written
specifications and instructions made available to Licensee by HP which govern
the display and appearance of the HP Trademarks, as designated by the HP Program
Manager.         1.23. “Indemnified HP Parties” shall have the meaning indicated
in Section 19.1.         1.24. “Indemnified Licensee Parties” shall have the
meaning indicated in Section 19.2.         1.25. “Inventory Exhaustion Period”
shall have the meaning indicated in Section 15.3.         1.26. “Legal Product”
shall have the meaning indicated in Section 8.5.         1.27. “Legal Product
Issue” shall have the meaning indicated in Section 8.9.         1.28. “Licensee”
means, collectively, LICENSEE and LICENSEE and each of its Affiliates.        
1.29. “Limited Warranty” shall have the meaning indicated in Section 10.11.    
    1.30. “Minimum Annual Royalty” means the total of the Minimum Quarterly
Royalties for a calendar year.         1.31. “Minimum Quarterly Royalty” means
the minimum amount of monetary royalties (in U.S. dollars) that Licensee shall
pay HP each calendar quarter as further provided in Section 13.1 and in Exhibit
3.         1.32. “Net Revenue” means Gross Revenue minus credits granted for HP
Branded Product returns.         1.33. “Non-Confidential Information” is all
information disclosed to a Party that is not Confidential Information, as
further provided in Section 20.         1.34. “OTD Percentage” shall have the
meaning indicated in Section 10.7.1.         1.35. “Other Brand Licensing
Arrangements” shall have the meaning indicated in Section 3.5.

 

Trademark License Agreement by and between HP and Life Clips
This document is CONFIDENTIAL to all Parties

 

 PAGE - 3- 

   

 

  1.36. “Packaging and Advertising Materials” mean promotional, advertising,
flyers, documentation, collateral and packaging material related to the HP
Branded Products as described in this Agreement.         1.37. “Personal Data”
means any information related to any identified or identifiable natural person,
including HP’s employees, customers, subcontractors, partners or any other third
party (including such third parties’ employees) and any other additional data
deemed as personal data under the applicable personal data protection laws,
which is available to Licensee pursuant to this Agreement.         1.38.
“Program Manager” shall mean the HP or Licensee representative designated
pursuant to Section 9.         1.39. “Protection Period” means the period that
the Recipient must keep the Confidential Information in confidence, as further
described in Section 20.         1.40. “Quality Standards” shall have the
meaning indicated in Section 8.1.         1.41. “Recipient” means the Party
receiving Confidential Information from the Discloser, as further described in
Section 20.         1.42. “Safe Product” shall have the meaning indicated in
Section 8.5.         1.43. “Royalty Report” shall have the meaning indicated in
Section 13.5.         1.44. “Safe Product Issue” shall have the meaning
indicated in Section 8.9.         1.45. “Supplier” means any provider of
product, components, materials or services to Licensee, including, but not
limited to, Approved Suppliers.         1.46. “Taxes” means and includes sales
and use taxes, value added tax, consumption tax, excise tax, withholding tax and
any other taxes, duties, tariffs, import and export fees imposed by any
jurisdiction worldwide.         1.47. “Term” means the time period during which
this Agreement is effective among the Parties as stated in Section 2.        
1.48. “Territory” means only those countries or jurisdictions listed in Exhibit
5. The Parties may expand the Territory only by an Amendment to this Agreement.
        1.49. “Trademark Misuse” will have the meaning indicated in Section
15.1.1.

 

Trademark License Agreement by and between HP and Life Clips
This document is CONFIDENTIAL to all Parties

 

 PAGE - 4- 

   

 

2. Term.

 

Unless sooner terminated as hereinafter provided, the initial term of this
Agreement shall be from the Effective Date until December 31, 2019 (the “Initial
Term”) and shall thereafter automatically renew for an additional two year term
(“Renewal Term”) unless Licensee gives HP written notice of non-renewal 180 days
prior to expiration of the Initial Term (the Initial Term and the Renewal Term
are collectively referred as the “Term”).

 

3. HP Limited Trademark License.

 

  3.1. Limited Trademark License: HP Trademarks. Provided that Licensee fully
performs all of its obligations under this Agreement and complies with all
conditions applicable to Licensee hereunder, HP hereby grants to LICENSEE (only
and not to any other Entity) a non-exclusive, non-assignable, non-transferable,
royalty-bearing, personal and limited license (without the right to further
sublicense to any Entity) to use, reproduce and display the HP Trademarks in the
Territory during the Term (subject to Section 15.3) only (i) on the HP Branded
Products distributed by LICENSEE to Approved Distribution Partners and end user
customers; (ii) on the Packaging, Advertising Materials and On-line Websites
used by LICENSEE in connection with the marketing, sale, promotion and
distribution of the HP Branded Products; and (iii) on LICENSEE employee business
cards (subject to Section 4.5).           Notwithstanding the non-exclusivity of
the grant of the license under this Section 3.1, HP covenants not to grant new
licenses or renew licenses to the Licensed Trademarks for HP Branded Products to
third parties in the Territory during the Term of this Agreement, but only if
the Licensee is in full compliance with all terms and conditions of this
Agreement, including payment of Royalties due.         3.2. No Additional
License. Except as set forth in Sections 3.1 and 3.2 of this Agreement, no other
rights or licenses, expressed or implied, in any copyright, patent, trademark,
service mark, trade secret, know-how, trade name or other intellectual property
right are granted to LICENSEE under this Agreement, whether by implication,
estoppel or otherwise, and Licensee expressly agrees that it will not infringe
any such rights of HP or HPDC. The Parties to this Agreement acknowledge and
agree that HP has the exclusive right to determine infringement of any of its
intellectual property in its sole discretion. For avoidance of doubt, no rights
or licenses, express or implied, in any copyright, patent, trademark, service
mark, trade secret, know-how, trade name or other intellectual property right is
granted to LICENSEE under this Agreement, whether by implication, estoppels or
otherwise.         3.3. Non-Assignment. This limited trademark license is
personal to LICENSEE. LICENSEE may not delegate any of its duties, or sell,
transfer, assign, sublicense or otherwise dispose of the limited license granted
herein without the prior written consent of HP. Any purported assignment or
transfer of this limited license made without HP’s prior written consent
memorialized in an Amendment to this Agreement shall be void.         3.4.
Territory Limitations. Licensee shall not use, reproduce or display the HP
Trademarks in any manner outside the Territory. Licensee shall not sell or
distribute, directly or indirectly, HP Branded Products outside the Territory
and shall not sell or otherwise provide any merchandise bearing HP Trademarks to
Entities that intend or are likely to resell them outside the Territory.
Licensee will take all necessary action to prevent Licensee distributors,
resellers, customers and Suppliers from selling HP Branded Products outside the
Territory.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 5- 

   

 

  3.5. Exclusivity by LICENSEE. LICENSEE is prohibited from marketing,
distributing and selling products within the Field of Use under either its own
brand(s) or other brand(s) acquired through a license or otherwise in the
Territory

 

4. HP Trademark Use Restrictions.

 

  4.1. HP Trademark Usage. LICENSEE’s use of the HP Trademarks shall be in
accordance with applicable trademark law and shall comply in all respects with
then-current HP trademark requirements contained in the HP Trademark Guidelines
and HP Creative Resource Library displayed on the HP Brand Portal, which can be
found at:           http://www.hp.com/go/hpexperience           HP may modify or
add to the HP Trademark Guidelines or HP Creative Resource Library at its sole
discretion from time to time, and at any time. Notwithstanding Section 22.13, HP
may change or replace the HP Trademarks at any time upon written notice to
Licensee. Such modifications, additions, changes or replacements to the HP
Trademark Guidelines, HP Creative Resource Library or HP Trademarks will not
apply to any formerly compliant HP Branded Products, Packaging and Advertising
Materials or business cards that are on hand or on order at the time notice is
provided. Licensee shall implement all such modifications, additions, changes or
replacements with respect to all new HP Branded Products, Packaging and
Advertising Materials and business cards no later than 60 days after receipt of
notice from HP (but up to 120 days after receipt of notice for HP Branded
Products, Packaging and Advertising Materials and business cards that are
already in production where such a modification, addition or change would result
in unreasonable cost).         4.2. HP Portal. HP will provide certain of
LICENSEE’s employees with access to the HP Brand Portal, resident on HP’s HP.com
domain, which contains the HP Trademark Guidelines and the HP Creative Resource
Library. The content of the HP Brand Portal shall be regarded as HP Confidential
Information and protected as such in keeping with Section 20. Access to the
content and material within the HP Brand Portal will be provided only to named
and HP-approved LICENSEE employees. The named and HP-approved LICENSEE employees
must comply with all HP Brand identity standards and guidelines as outlined on
the HP Brand Portal and complete a required online training course. All HP Brand
Portal users will also need to gain account and password clearance from an HP
Program Manager.         4.3. Brand Identity. Licensee will observe and protect
the HP Trademarks and the HP Brand identity by complying with the HP Trademark
Guidelines and the HP Creative Resource Library. Licensee will ensure that all
HP Branded Products distributed by Licensee use only the HP Trademarks and only
HP-approved artwork, packaging, and labeling. Licensee will maintain strict
control over HP artwork, silk screens, and related materials and handle the same
as HP Confidential Information not to be provided to or used by any other Entity
without HP’s prior written consent. Licensee may not use the HP Trademarks or
display the HP Trademarks on Packaging and Advertising Materials in a manner
that is not fair or accurate, or is likely to confuse or mislead, or which might
reflect negatively on the HP Trademarks or HP. Except as provided in this
Agreement, Licensee agrees not to affix, or allow third parties to affix, the HP
Trademarks to products other than the HP Branded Products or the associated
Packaging and Advertising Materials. Licensee agrees not to use any other
trademark or service mark in proximity to an HP Trademark or combine the marks
so as to create a composite mark.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 6- 

   

 

  4.4. HP Business Partner Insignia. LICENSEE may, consistent with HP Trademark
Guidelines and the HP Creative Resource Library, display the HP Trademark
identified by HP as the HP Business Partner Insignia (“HP Business Partner
Insignia”) on LICENSEE business cards used by LICENSEE employees selling HP
Branded Products, and for no other purpose. All such LICENSEE business cards
bearing the HP Business Partner Insignia are subject to prior written approval
by an HP Program Manager. Business cards that bear an HP Business Partner
Insignia must also bear LICENSEE’s corporate name and logo. LICENSEE will not
use or distribute business cards bearing the HP Business Partner Insignia in a
manner likely to confuse recipients as to the responsibility of LICENSEE for any
transactions conducted or liabilities incurred while doing business hereunder.
HP’s permission to LICENSEE to use the HP Business Partner Insignia does not
entitle LICENSEE to any rights or benefits that may be granted to third parties
under HP’s Business Partner Program, or any rights or benefits not provided in
this Agreement.         4.5. No Other Marks or Logos. Except for LICENSEE’s
corporate name and logo on LICENSEE employee business cards and except as
otherwise required by law, Licensee will not include any trademarks, service
marks, marks, logos, insignias, designs, names or symbols other than an HP
Trademark on any HP Branded Product, on the Packaging and Advertising Materials,
or on Licensee employee’s business cards, provided, however, that Licensee may
include such safety, environmental, or industry standard logos, or similar logos
or marks as are approved in writing in advance by an HP Program Manager

 

5. No Ownership of HP Trademarks.

 

Licensee agrees that LICENSEE’s use of the HP Trademarks as provided herein
shall not create any ownership right in Licensee to the HP Trademarks, and all
uses of the HP Trademarks by LICENSEE and all goodwill associated with the HP
Trademarks will inure to the benefit of HP or its licensors. Licensee agrees
that it will do nothing inconsistent with the ownership of the HP Trademarks by
HP or its licensors. Licensee will not attack or challenge in any manner or in
any country (i) the validity of the HP Trademarks; (ii) HP’s or its licensors’
ownership of the HP Trademarks; (iii) HP’s or its licensors’ right to use the HP
Trademarks; or (iv) applications or registrations for the HP Trademarks.
Licensee will not use or attempt to register the HP Trademarks, or any mark or
name substantially similar to the HP Trademarks, as a trademark, service mark,
trade name, domain name, or social media site (including but not limited to, for
example, Facebook or Twitter) name in any jurisdiction, and will not incorporate
the HP Trademarks, or any mark or name substantially similar to the HP
Trademarks, into its trade, business, domain names, or social media site names
in any jurisdiction. Notwithstanding the foregoing, HP may in HP’s sole
discretion allow LICENSEE to use a domain name url containing HP Trademarks
under license, or provide a direct link from HP’s domain (with a url containing
HP Trademarks) to LICENCEE’s domain (with a url not containing HP Trademarks).

 

6 Trademark Infringement Proceedings and Registration.

 

HP shall have the sole right and full discretion to bring legal or
administrative proceedings to enforce HP’s trademark rights including actions
for trademark infringement or unfair competition involving the HP Trademarks.
Licensee shall give prompt notice to HP, in writing, of any suspected
infringement of the HP Trademarks that comes to Licensee’s attention, including
any Entities importing any products improperly bearing HP Trademarks into any
part of the Territory.

 

  6.1 Licensee is not entitled to require HP or its licensors to take action to
enforce their rights in the HP Trademarks, nor to take any such action itself.
Any damages recovered as a result of any legal proceeding or settlement brought
by HP or its licensors shall belong solely to HP or its licensors.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 7- 

   

 

  6.2 HP may, at its sole discretion, eliminate any countries or jurisdiction(s)
from the Territory if it determines that use of the HP Trademarks in such
countries or jurisdiction(s) may subject HP, its licensors or Licensee to legal
liability. Upon receipt of written notice from HP, Licensee will cease all use
of the HP Trademarks in such countries or jurisdiction(s). In the event Licensee
is required to cease use of the HP Trademarks in any countries or
jurisdiction(s) pursunt to the terms of this subsection, then the Minimun
Quarterly Royalties and Minimum Annual Royalties listed in Exhibit 3 shall be
reduced in proportion to the ratio of Licensee’s sales of HP Branded Products in
the country or jurisdiction(s) at issue in the prior two calendar quarters to
its total sales of HP Branded Products in the Territory in said calendar
quarters.

 

7 Assignment of Interest.

 

Licensee agrees that if it has obtained or obtains in the future, in any
country, any ownership right, title or interest in any marks which are
confusingly similar to any HP Trademark, Licensee will, if possible, assign such
mark to HP or its licensors, or any other HP Affiliate, as determined by HP.
Licensee agrees to execute any and all instruments deemed by HP or its attorneys
or representatives to be necessary to transfer such right, title or interest to
HP or an HP Affiliate to protect HP or the HP Affiliate’s right, title and
interest in such marks. Licensee will not register or maintain in any country
any domain name or social media site name which (i) incorporates any HP
Trademark (or any mark or name which is confusingly similar to any HP
Trademark), (ii) is confusingly similar to any HP domain name or social media
site name, or (iii) may create the false impression that such domain or social
media site name is maintained by HP; and if Licensee obtains any rights in any
domain name or social media site name in violation of the foregoing, Licensee
will assign and transfer any such rights to HP or an HP Affiliate, as determined
by HP, and will execute any and all instruments deemed by HP or its attorneys to
be necessary to such assignment.

 

8 Quality Control and Samples.

 

  8.1 Quality Standards. Licensee will maintain the quality of HP Branded
Products that are sold or otherwise distributed, or Services performed, under
this Agreement at a level that meets or exceeds the quality of any samples
provided by HP and in full conformity with the quality standards, product
specifications and other requirements referenced in this Agreement (the “Quality
Standards”). Certain of the Quality Standards are provided in Section 10.6 and
Exhibit 11.         8.2 Non-Conforming Products. If any HP Branded Products do
not comply with the Quality Standards, and cannot be made to comply by repair or
rework by LICENSEE, then at HP’s option, either (i) HP Trademarks will be
removed from all such noncompliant products to HP’s reasonable satisfaction or
(ii) all such noncompliant products will be destroyed at HP’s direction and at
Licensee’s expense.         8.3 Quality and Social/Environmental/Regulatory
(SER) Audit and Inspection. Licensee agrees that either or both of HP and HP
Designated Agent will have the right to audit all facilities where HP Branded
Products and components of those products are manufactured and assembled.
Manufacturing, assembly, warehousing and distribution processes and facilities
may be audited and inspected upon request and at a minimum once per year during
normal working hours, with no less than seven days advance notice and at any
time during the Term. Licensee will ensure that either or both of HP and HP
Designated Agent has the right to audit and inspect all suppliers of HP Branded
Products and any associated component suppliers of HP Branded Products as
provided above.         8.4 Quality Audit Funding. Licensee will fund a maximum
of one audit per year related to product quality and SER by an approved HP 3rd
party quality/SER audit company. Licensee will also fund any follow-up audits
related to critical issues identified during the yearly audit to ensure
resolution compliance.

 

Trademark License Agreement by and between HP and Life Clips
This document is CONFIDENTIAL to all Parties

 

 PAGE - 8- 

   

 

  8.5 Safe and Legal Products. Licensee is responsible for the design,
manufacture and delivery of safe and legal products. Safe product (“Safe
Product”) means that HP Branded Products are designed and manufactured in such a
manner that the product delivered to the customer will not, as a result of
defects in their design, manufacture, packaging, labeling or accompanying
instructions, cause physical injury or damage to property external to the
product in the course of its intended use or foreseeable misuse. Legal product
(“Legal Product”) means that an HP Branded Product meets or exceeds any
applicable governmental product technical regulations or product safety
requirements in the jurisdiction in which the HP Branded Product is sold. This
includes, without limitation, corresponding conformity assessment requirements
for testing, attestation statements, marks and labels and ongoing evaluation of
compliance. Licensee covenants that all HP Branded Products will be Safe
Products and Legal Products. Without limiting the foregoing, Licensee will
obtain all test reports and regulatory approvals required for an HP Branded
Product in a given jurisdiction before shipping the HP Branded Product into that
jurisdiction, and will archive test reports and approvals so they are readily
retrievable for ten years following the end of product support life.         8.6
Product Complaints. Upon becoming aware of (i) any complaints by a governmental
body with regard to any HP Branded Product, or (ii) any significant pattern of
complaints by consumers with regard to any HP Branded Products, Licensee will
immediately inform HP and HP Designated Agent in writing and subsequently keep
HP and HP Designated Agent apprised regarding the status and resolution thereof.
Licensee will resolve any such complaints in a fair and expeditious manner.    
    8.7 Data. Licensee shall provide HP with the product quality data reports
(final inspection yields and top five failures) for any production line for HP
Branded Products within 14 days after HP’s prior written request. Data must
represent at least the previous three months’ production, or from start of new
production if less than three months.         8.8 HP Branded Product Samples.
Licensee will provide a reasonable quantity of each type of HP Branded Product
or each production line sampled free of charge to HP within ten days after HP’s
written request.         8.9 Shipment Hold and Recall of HP Branded Products. In
the event that (a) HP Branded Products are not Safe Products (a “Safe Product
Issue”), (b) HP Branded Products are not Legal Products (a “Legal Product
Issue”) or (c) HP Branded Products fail to comply with the Quality Standards or
Licensee quality requirements and such failure to comply can be expected to have
a material adverse impact on customer satisfaction or the quality, functionality
or performance of the affected HP Branded Products (a “Critical Quality Issue”),
HP shall have the right to require Licensee to place a hold on future shipments
of the affected HP Branded Products, or suspend performance of included
Services, until the problem is resolved to HP’s reasonable satisfaction. If a
Safe Product Issue presents a substantial risk of personal injury, death or
damage external to the HP Branded Product, unless affected units are recalled,
HP shall have the right to require a recall of affected units in addition to the
right to compel the shipment hold. HP’s “right to require” under the preceding
sentences shall be exercised in HP’s reasonable judgment based on substantial
evidence as determined by HP. Additionally, HP shall have the right to require a
recall of affected units as the result of the order of a government agency, a
court decision or the settlement of a class action lawsuit. Any recall required
by HP shall be reasonable in scope. Licensee will maintain an effective means to
quarantine, remove, and recall from the entire supply chain (starting from the
factory and continuing through resellers) any shipment, production lot, stock
keeping unit (SKU) or any other HP Branded Product found to be defective or
non-compliant in any material respects with the requirements of this Agreement.
HP reserves the right to initiate the processes described in this Section 8.9 in
the event Licensee fails to act in a timely manner regardless of whether the
triggering issue is discovered as the result of routine quality monitoring,
customer complaints or other means. All costs and expenses associated with any
shipment hold or recall under this Section 8.9 caused by conduct of Licensee in
violation of this Agreement shall be borne solely by Licensee, and Licensee
shall reimburse HP for any and all costs and expenses incurred as a result of
same. Licensee shall not be responsible for any costs or expenses associated
with any shipment hold or recall that are not caused by conduct of the Licensee
in violation of this Agreement. For the avoidance of doubt LICENSEE shall be
responsible for costs and expenses iincluding, but not limited to, those
resulting from actions required due to a Safe Product Issue, Legal Product
Issue, and/or Critical Quality Issue.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 9- 

   

 

9 Program Managers.

 

HP and LICENSEE shall each appoint a representative authorized to coordinate its
obligations and activities hereunder, and to review and approve all elements and
items designated by this Agreement as requiring the approval of a Program
Manager. In addition, either Party may appoint an Alternate who will be
authorized to act on behalf of that Party’s Program Manager. Either Party may
rely on any act, decision or approval by the other’s Program Manager or
Alternate. The Program Managers and any Alternates as of the Effective Date are
identified in Exhibit 17.

 

10 Licensee Obligations.

 

Licensee will be responsible for each of the following:

 

  10.1 Product and Services Qualification. Licensee will produce or have
produced the HP Branded Products in a way that meets or exceeds HP’s Quality
Standards and other specifications as set forth in this Agreement. Licensee will
not sell or otherwise distribute, or perform included Services for, an HP
Branded Product until an HP Program Manager has provided written approval of the
HP Branded Product.         10.2 Packaging and Advertising Materials. LICENSEE
will not sell or otherwise distribute, or perform included Services for, an HP
Branded Product until an HP Program Manager has provided written approval of the
Packaging and Advertising Materials as provided in Section 11.4. LICENSEE will
develop for each HP Branded Product (i) the artwork and packaging graphics files
that describe in detail the look and feel of the packaging product artwork; and
(ii) detailed product artwork and packaging specifications, product and shipping
configurations, document examples and final proofs of product artwork, text,
graphics, images and photos, and any additional items that are developed and
generated for HP Branded Products. In addition, Licensee will comply with all
regional or country packaging, recyclability, and waste disposal requirements,
e.g. GreenDot.         10.3 Brand Guideline Training. The HP-approved LICENSEE
employees will complete the HP branding training courses specified in Section
4.2 within 30 days of being granted access to the HP Brand Portal, and all
updates to such training courses within 30 days of notification by HP that such
updates are available.         10.4

Supply Chain, Manufacturing and Distribution. Licensee shall be responsible for
all aspects of the supply chain related to the HP Branded Products, including
(i) the manufacture of the HP Branded Products; (ii) any required sourcing of
the HP Branded Products or components thereof from Licensee’s sources of supply;
(iii) the scheduling, production and maintenance of an adequate inventory of HP
Branded Products to meet customer demand; (iv) the shipping, transporting,
selling, marketing, importing, exporting, and distribution of HP Branded
Products, and (v) the provision of related services as described in Exhibit 1.
Licensee may procure final product or major components only from Approved
Suppliers. All such supply chain activities must be performed in accordance with
and subject to the provisions of this Agreement. Licensee will be the importer
of record for all HP Branded Products (except that, if Licensee and an Approved
Distribution Partner or customer desires the Approved Distribution Partner or
customer to be the importer of record for certain HP Branded Products pursuant
to a direct import agreement between Licensee and the Approved Distribution
Partner or customer, then Licensee shall give HP prior written notice of its
intention to permit the Approved Distribution Partner or customer to be importer
of record, and after giving such notice, Licensee may permit the Approved
Distribution Partner or customer to be importer of record). In the event that
Licensee has HP Branded Products manufactured by a Supplier, Licensee must
acquire Supplier’s entire output of such HP Branded

Products.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 10- 

   

 

  10.5 HP Branded Product Road Maps. LICENSEE will provide the HP Program
Manager with a quarterly road map of proposed enhancements to HP Branded
Products or proposed new HP Branded Products. Each road map will be in
substantially the form set forth in Exhibit 16.         10.6 Inventory
Management. LICENSEE will maintain an adequate inventory of each HP Branded
Product sufficient to meet the on-time delivery requirements set forth in this
Agreement.

 

  10.6.1 LICENSEE will use reasonable efforts to maintain at least a 95% on-time
delivery percentage for each calendar month it distributes any HP Branded
Product (the “OTD Percentage”). The OTD Percentage will be calculated at the end
of each calendar month and will be based on LICENSEE’s delivery performance (i)
against confirmed orders by the date set forth in the confirmation and (ii) if
no confirmation is sent by LICENSEE to the customer, then against the requested
delivery date set forth in the customer’s order. If so requested by HP in
writing, LICENSEE will, within 15 days following the request, provide to HP a
report showing LICENSEE’s on-time delivery performance.         10.6.2 If
LICENSEE’s OTD Percentage falls below 90%, LICENSEE will upon HP’s written
request, (i) put in place corrective actions to ensure that future on-time
delivery performance exceeds the OTD Percentage specified in Section 10.7.1 and
(ii) provide to HP details of LICENSEE’s initiatives to achieve the specified
OTD for all future quarters. Licensee acknowledges that HP may periodically
verify this information through third parties, or otherwise.         10.6.3 If
LICENSEE’s OTD Percentage falls below 90% for three consecutive months, HP may,
in accordance with the provisions of Section 15, by written notice, terminate
this Agreement for material breach effective 30 calendar days after the date of
HP’s termination notice to Licensee unless LICENSEE is able to achieve the OTD
Percentage prior to the expiration of such 30 day period.

 

  10.7 Customer Management. LICENSEE will manage all aspects of all customer
accounts and potential customer accounts for HP Branded Products.

 

  10.7.1 Store Support. LICENSEE shall be responsible for all distributor,
reseller, or retail store support, which may include but will not be limited to
merchandising support and sales associate training.         10.7.2 Distribution.
LICENSEE will sell and otherwise distribute the HP Branded Products only through
Approved Distribution Partners.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 11- 

   

 

  10.7.3 Channel Development and Sales Development. LICENSEE will develop the
channels of distribution and sales and marketing plans for the HP Branded
Products. LICENSEE will provide to HP, on a quarterly basis, LICENSEE’s
distribution channel strategy and tactics, LICENSEE’s sales and marketing plans
for the HP Branded Products and LICENSEE’s performance against the prior
strategy, tactics and plans.

 

  10.8 Marketing and Promotion. LICENSEE will use its best efforts to market,
promote and sell the HP Branded Products.

 

  10.8.1 Product Positioning. LICENSEE will position and promote HP Branded
Products in the Territory consistent with the image of a premium brand product.
Notwithstanding the foregoing, LICENSEE will be solely responsible for setting
all prices for HP Branded Products.         10.8.2 Marketing Commitments. At a
minimum, LICENSEE will market and promote the HP Branded Products through
Approved Distribution Partners where similar competitive products and related or
complementary HP products are sold within the Territory. As appropriate,
LICENSEE will utilize promotional and advertising activities for the HP Branded
Products which may include the following: (i) promotion campaigns; (ii)
co-promotion and co-marketing with HP products, where possible; (iii) trade-show
events; (iv) point of purchase/point of sale materials (signs, end caps, etc.);
and (v) launch road shows for new products. LICENSEE will be responsible for all
costs of development and maintenance of its web site. All web pages must be
approved in writing by HP prior to being made available to the public. LICENSEE
will be responsible for the cost of in-box promotional materials, including the
costs of production and delivery to HP, while HP will be responsible for the
cost of insertion and distribution of such materials once they are received by
HP.         10.8.3 No Linked End User Programs or Promotions. LICENSEE agrees
that its marketing and promotion of the HP Branded Products will be kept
separate from any marketing or promotion of LICENSEE branded products or other
products distributed by LICENSEE. This prohibition includes, but is not limited
to, a prohibition of any joint or linked advertising, promotions or programs
between the HP Branded Products and LICENSEE products or other products
distributed by LICENSEE, unless approved in advance in writing by an HP Program
Manager.         10.8.4 Press Releases. Any Licensee press release or other
public announcement related to the HP Branded Products or the relationship of
the Parties created by this Agreement is subject to the prior written approval
of HP.         10.8.5 Training of Sales Personnel. LICENSEE will ensure that
there are adequate and appropriately trained sales personnel in each region
within the Territory during the Term of this Agreement. LICENSEE, whether
directly or through its Approved Distribution Partners, will fully train such
sales personnel regarding the features and capabilities of the HP Branded
Products and how to sell and promote the HP Branded Products.

 

  10.9 Customer Support. LICENSEE is solely responsible for and will provide
quality technical customer support for the HP Branded Products consistent with
industry standards and as described in Exhibit 9. LICENSEE may sub-contract its
support obligations hereunder to a third party, subject to HP’s prior written
approval. Such subcontracting shall not relieve or otherwise affect LICENSEE’s
support responsibilities or liability for the same.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 12- 

   

 

  10.10 Limited Warranty. LICENSEE will provide each purchaser and end user
customer a limited warranty document for HP Branded Products as provided in
Exhibit 8 (“Limited Warranty”). The provisions of the Limited Warranty will be
modified by LICENSEE to comply with local law and custom in the Territory, but
only as pre-approved in writing by HP. HP will assist LICENSEE with changes
required by local law or custom, but will not incur any liability by so doing.
Under the Limited Warranty, for a period of one year from purchase, LICENSEE
will repair, replace or provide a refund of the purchase price for any HP
Branded Product that is non-conforming or defective. LICENSEE will remain solely
responsible for providing warranty services for the entire period that any HP
Branded Product is under warranty to an end-user customer, regardless of whether
the Term of this Agreement is still in effect. LICENSEE will ensure that Limited
Warranty documentation is available to end-user customers at the point of sale
as required by law. Any Limited Warranty provided to any purchaser will contain
a provision that the Limited Warranty is provided by LICENSEE, and that HP is
not responsible for such Limited Warranty or its implementation.         10.11
Local Law. The Parties acknowledge that various jurisdictions within the
Territory may have additional laws, regulations or other requirements concerning
support, warranty and replacement parts. Licensee shall take all actions
required to ensure that HP, Licensee and the HP Branded Products are in
compliance with such laws, regulations and requirements, including, without
limitation, the Song-Beverly Consumer Warranty Act in California (California
Civil Code, Sections 1790 et seq.) and the warranty documentation and
point-of-sale availability requirements of the Magnuson-Moss Act in the United
States (15 U.S.C. Sections 2301 et seq.).         10.12 Performance Metrics
Reporting. Either or both of HP and HP Designated Agent may perform monthly,
quarterly and annual reviews of Licensee and the HP Branded Products to ensure
compliance with the terms of this Agreement. In support of HP’s efforts in this
regard and to help HP ensure the quality of the HP Branded Products, LICENSEE
will provide the following reports to the HP Program Manager:

 

  10.12.1 A monthly sales report and forecast for each HP Branded Product as
compared to the annual target as specified in Exhibit 7,         10.12.2 A
monthly warranty, customer support and return data report for each HP Branded
Product as specified in Exhibit 10.          

Monthly reports will be delivered to HP within 15 days after the end of each
calendar month and quarterly reports will be provided to HP within 15 days after
the end of each calendar quarter.

 

  10.13 Third Party Licenses. Licensee will enter into and be compliant with all
necessary third party licensing agreements and other arrangements relating to
the HP Branded Products and will be fully responsible for and pay any and all
royalty payments thereunder due and payable with regard to the HP Branded
Products by Licensee. Licensee will also ensure its Suppliers have entered into
and are compliant with all necessary third party licensing agreements and other
arrangements that relate to the HP Branded Products and are fully responsible
for and pay any and all royalty payments that may become due in connection with
such products.         10.14 Personal Data Protection. Licensee will implement
the HP personal data protection provisions contained in Exhibit 14.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 13- 

   

 

 

  10.15 HP On-Line Platform. For on-line sales of HP Branded Products through
HP, Licensee shall use exclusively the on-line platform designated by HP in HP’s
sole discretion to display and directly offer for sale HP branded product
on-line. At HP’s request, Licensee shall work with HP’s selected website vendor,
at Licensee’s cost, to participate in such online sales platform.

 

11 HP Obligations.

 

HP will be responsible for each of the following:

 

  11.1 Qualifying HP Branded Products. HP will use commercially reasonable
efforts to provide LICENSEE with qualification standards for each HP Branded
Product requiring Qualification at the time of project kick off and periodically
as needed. HP will test the product quality and performance of each LICENSEE
product or service that HP agrees may become an HP Branded Product, and will
notify LICENSEE if the LICENSEE product passes such tests (“HP Qualification”).
Only upon passing HP Qualification and approval from the HP Program Manager will
a LICENSEE product or service be deemed an HP Branded Product. If HP rejects a
LICENSEE product, HP will provide written notice to LICENSEE identifying the
reason(s) for HP’s rejection. LICENSEE is responsible for making any changes to
the LICENSEE product or service necessary for it to receive HP Qualification.
Any rejected LICENSEE product or service must be re-submitted to HP for review
and approval after any such modifications are made. Prior to HP Qualification
testing, LICENSEE will provide test samples and data according to the
requirements specified in Exhibit 11. HP will re-test the new test samples and
data, and if HP determines that the submittal is acceptable, HP will provide
written notice to LICENSEE of the result. If HP rejects three consecutive HP
Qualification submittals for the same HP Branded Product, HP may, at its sole
discretion, cease testing and the LICENSEE product may not be sold or
distributed, and the LICENSEE service may not be performed, as an HP Branded
Product. HP’s decision in that regard is at HP’s sole discretion, is final, and
is without recourse by LICENSEE. In addition, HP’s approval of any LICENSEE
product or service as an HP Branded Product shall not create or otherwise incur
any liability for HP for such product or service, such liability being expressly
disclaimed.         11.2 Adding New HP Branded Products. LICENSEE will give HP
written notice of new product or service concepts it intends to pursue or other
additional products or services it would like to make part of the Agreement, and
bring to market as an HP Branded Product. Upon receipt of such notice, HP will
inform LICENSEE within approximately 30 days whether or not it has any interest
in further discussions concerning such new products or services being added to
this Agreement as an HP Branded Product. No Party has any obligation to add
products or services to this Agreement as HP Branded Products.         11.3
Adding Fields of Use. Additional Fields of Use may only be added to this
Agreement and Exhibit 1 by signed amendment to the Agreement including a
corresponding amendment of Exhibit 3 to increment Minimum Annual Royalties to
include sales of the new Field(s) of Use.         11.4 Approval of Packaging and
Advertising Materials. An HP Program Manager shall review and provide LICENSEE
with written approval or rejection of (i) all Packaging and Advertising
Materials; (ii) HP Branded Product photos; and (iii) other uses of the HP
Trademarks or brands, including use on LICENSEE’s web site. If HP rejects any of
items (i) – (iii) above, HP will provide LICENSEE with the detailed reasons for
its rejection and indicate how LICENSEE may modify the materials submitted so as
to be approved by HP. LICENSEE is responsible for making such modifications. Any
such rejected item must be re-submitted to HP for review and written approval by
HP after all such modifications are made. LICENSEE may not use, display or
otherwise distribute any of items (i) – (iii) above without HP’s written
approval in each instance. Once approved, LICENSEE shall not depart from that
approval in any material respect without seeking re-approval from HP. Items (i)
– (iii) above shall not be deemed approved unless and until approved by HP in
writing.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 14- 

   

 

  11.5 Assistance with Introductions and Promotions. HP may, at HP’s sole
discretion, assist LICENSEE with strategic channel introductions, by
coordinating promotions with HP products, and, where deemed beneficial by HP, by
in-box promotions and similar promotional methods.         11.6 No Inventory. HP
will have no obligation to purchase, stock or store inventory of HP Branded
Products under this Agreement. In addition, HP will not have any financial
exposure or otherwise for LICENSEE’s inventory of HP Branded Products. Obsolete
HP Branded Products or HP Branded Products in LICENSEE’s inventory before, upon,
or after termination or expiration of this Agreement are the sole responsibility
of LICENSEE, and may be sold or distributed only in accordance with the terms of
this Agreement.

 

12 Sale of HP Branded Products to HP.

 

  12.1 HP and its Affiliates may procure HP Branded Products for distribution
through HP online shopping businesses, for pack-in or sale with HP hardware
products (for example, printers or desktop or laptop computers), for promotional
purposes, for HP internal use or otherwise. HP will enter into a separate
purchasing agreement or issue a purchase order for such purchases.         12.2
LICENSEE will sell the HP Branded Products to HP or its Affiliates at the best
price offered by LICENSEE to any customer, channel or other purchaser for the HP
Branded Products or comparable products, regardless of quantity, assuming
comparable packaging, packing and handling requirements. The terms and
conditions applicable to any such sale will be those stated in any separate
purchase agreement described in Section 12.1. There will be no minimum purchase
requirement and any purchases will be on a non-exclusive basis.

 

13 Royalties, Payments and Tax.

 

  13.1 Royalties. For HP Branded Products sold or distributed, Licensee will pay
to HP Designated Agent on a quarterly basis the greater of: (i) the total Net
Revenue for HP Licensed Products sold or otherwise distributed by Licensee and
its Affiliates in each calendar quarter multiplied by the royalty rate listed in
Exhibit 3 and (ii) the Minimum Quarterly Royalty for the HP licensed Products
listed in Exhibit 3.         13.2 Right-to-License. As consideration for the
licenses granted herein, LICENSEE shall pay to HP Designated Agent a
Right-to-License Fee as specified in Exhibit 3. This fee shall not be a credit
against future Royalties of any kind and is non-refundable.         13.3 Payment
Terms. LICENSEE payments for royalties due to HP shall be paid in U.S. dollars
by wire transfer and are due to HP Designated Agent 15 days after the end of
each calendar quarter on April 15, July 15, October 15 and January 15
respectively. Payments of royalties to HP are not subject to LICENSEE’s receipt
of payment from purchasers. Each Party shall be responsible for and pay its own
banking fees associated with the transfer of funds.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 15- 

   

 

Payments shall be wired to HP Designated Agent as follows:

 

Leveraged Marketing Corporation of America

156 West 56th Street Suite 703,NY NY 10019

JP Morgan Chase,1370 Avenue of the Americas, NY NY 10019

Routing # 021-000-021 checking a/c 963887260

 

THE PARTIES EXPRESSLY AGREE THAT TIME IS OF THE ESSENCE IN THE PERFORMANCE OF
ALL PAYMENT AND ROYALTY OBLIGATIONS UNDER THIS AGREEMENT.

 

  13.4 No Payments from HP to Licensee. Neither HP nor HP Designated Agent will
have any obligation to pay Licensee any amounts under this Agreement, including
non-recurring engineering (NRE) fees, market development funds, engineering or
support fees, net negative royalties in any quarter resulting from the return of
product or other credits issued by LICENSEE (that is, royalty credit for
returned goods cannot exceed royalty due for the period in which the credit was
made), or interest on disputed amounts.         13.5 Royalty Reporting. Within
15 days after the end of each calendar quarter, LICENSEE shall furnish to HP and
HP Designated Agent a single aggregated report, written in the English language,
detailing the computation of royalties payable to HP for the quarter in a form
substantially similar to the format provided in Exhibit 4 (the “Royalty
Report”). The Royalty Report shall contain information in sufficient detail to
validate the accuracy of each royalty payment due and payable pursuant to this
Agreement, and shall set forth the following:

 

  13.5.1 The total number of units, net of returns, of HP Branded Products sold
by region, segregated by type of HP Branded Product and part number, for which
royalties are due and payable hereunder,         13.5.2 The channel through
which the HP Branded Product was sold, and         13.5.3 The amount of
royalties due and payable by LICENSEE pursuant to this Agreement for the
calendar quarter for which such Royalty Report is rendered.         All Royalty
Reports required by this Agreement shall be sent to the following address:

 

Don Davis

156 W. 56th St. Suite 703

New York, NY 10019

dond@lmca.net

 

with an email copy of the Royalty Report to: IPL.Royalty@hp.com, and to the HP
Program Manager.

 

  13.6 Reports/Late Fees. The receipt of payments or Royalty Reports to HP
Designated Agent after the dates specified herein constitutes a material breach
of this Agreement by LICENSEE and is subject to Section 15.1.1 In the event
LICENSEE fails to pay royalty payments when due, LICENSEE will pay to HP
Designated Agent late fees consisting of simple interest at an annual rate equal
to the prime rate as published by the Wall Street Journal for the period of time
starting with the date on which such payment first became past due and
continuing until paid. LICENSEE will pay any shortfall in its royalty payments,
together with any late fees as provided in section 14.2.2, below, promptly after
being notified of any discrepancy by HP or HP Designated Agent. Late fees are in
addition to any other remedies HP may have under this Agreement, at law or in
equity.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 16- 

   

 

 

  13.7 Tax. All payments made under this Agreement will be exclusive of taxes.
Licensee will pay all taxes (including without limitation sales, use,
value-added and similar taxes) payable with respect to such payments by Licensee
to HP except for taxes based solely upon HP’s income, and legally required
withholding taxes. Where applicable, HP Designated Agent will invoice Licensee
for such taxes and Licensee will include such taxes with the payment or provide
HP and HP Designated Agent with the appropriate exemption certificate. In any
case where taxes are withheld, Licensee will provide HP and HP Designated Agent
with all documentation relating to withheld taxes including receipts necessary
to claim the applicable credit. In the event that taxes are legally imposed
initially upon HP or HP is later assessed by any taxing authority, then Licensee
will reimburse HP Designated Agent for such taxes (plus any interest suffered by
HP) within 30 days. In the event that income or withholding taxes properly
exempted above are legally imposed initially upon Licensee, or Licensee is later
assessed by any taxing authority, then HP Designated Agent will pay Licensee
within 30 days of such notice and assessment and Licensee presenting an
appropriate invoice with supporting documentation therefor.

 

14 Records and Audit Rights.

 

  14.1 Records. During the term of this Agreement and for ten years thereafter,
but not more than ten years from the date on which the royalty is paid to HP
Designated Agent, Licensee shall maintain complete, true and accurate records of
its activities under this Agreement, including records pertaining to the sales,
credits or other disposition of HP Branded Products distributed by LICENSEE and
those that give rise to payment and reporting obligations.         14.2 Audits.

 

  14.2.1 Licensee, consistent with its general practices, will keep and maintain
complete and accurate accounting records directly relevant to compliance with
the provisions of this Agreement, substantially in accordance with Generally
Accepted Accounting Principles, International Financial Reporting Standards or
other then-applicable generally accepted accounting principles, to support and
document payments payable in connection with activities hereunder. Records will
include, but are not limited to, detailed processes and records for finished,
defective and returned HP Branded Products sufficient for verification of
Licensee’s royalty obligations. Such records will be maintained for a period of
at least three years from the date on which the royalty is paid to HP Designated
Agent. Licensee will, upon 14 days’ written notice and subject to Licensee’s
applicable and reasonable confidentiality, safety and security requirements,
during normal business hours, but not more frequently than once each calendar
year, provide access to such accounting records to an independent and reputable
auditor who shall be mutually agreeable to the Parties and who shall be
compensated by HP or HP Designated Agent for purposes of an audit. In the event
the Parties are unable to agree upon a mutually acceptable auditor, HP or HP
Designated Agent may designate any of the “Big Four” accounting firms as auditor
(Deloitte Touche Tohmatsu, PricewaterhouseCoopers (PWC), Ernst & Young or KPMG
(or their respective successors)). Licensee will provide all reasonably required
access, relevant documentation as reasonably determined by the auditor, and
office tools, etc., to carry out the audit.         14.2.2 In the event the
auditor determines that there is any discrepancy between the amount of royalties
LICENSEE paid and the amount it should have paid, HP or HP Designated Agent
shall give LICENSEE written notice of the discrepancy and shall also provide
LICENSEE with a report from the auditor that details the basis for the auditor’s
determination. Within 30 days following its receipt of the notice and the
report, Licensee shall pay the amount of the discrepancy (together with any
interest due thereon, as provided in paragraph 13.5, above.)

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 17- 

   

 

  14.2.3 In the event an audit reveals the LICENSEE underpaid royalties by more
than 5% of the amount due for the period audited then, in addition to any
amounts due under paragraph 14.2.2, Licensee shall also pay the cost of the
audit. If any audit shows that LICENSEE overpaid the royalties due for any
period HP or HP Designated Agent shall, within 30 days after the completion of
the audit, give LICENSEE written notice of the overpayment. The amount of the
overpayment will be credited against future payments owing by LICENSEE
hereunder, except that at termination or expiration of this Agreement, any
remaining overpayment will be refunded by HP or HP Designated Agent.        
14.2.4 Any notice of audit given by HP hereunder that is not followed by the
conduct of an audit will not be construed as a waiver or exercise of the right
to audit so as to preclude an additional notice of audit and conduct of an audit
during the same calendar year.

 

15 Termination and Expiration.

 

  15.1 Termination.

 

  15.1.1 Immediately for Cause. HP shall have the right to terminate this
Agreement immediately for cause by serving written notice to Licensee upon (i)
any use by Licensee of HP Trademarks that is not in accordance with the terms of
this Agreement (“Trademark Misuse”); (ii) any use by Licensee of HP Confidential
Information that is not in accordance with the terms of this Agreement; (iii)
any failure by Licensee to maintain the insurance coverages required by this
Agreement; (iv) late payment by Licensee of any royalties or other payments when
due subject to Section 13.6, or late submission of any Royalty Report required
by this Agreement; or (v) if Licensee is subject to a change of ownership or
control (or the sale of significant assets of Licensee) that leaves Licensee
under the ownership or control of one of HP’s primary competitors. Such
termination shall be effective immediately upon such written notice.        
15.1.2

For Cause Subject to Cure. HP shall have the right to terminate this Agreement
for cause by serving written notice to Licensee upon the happening of any of the
following events, if such event is not cured within ten calendar days after
Licensee’s receipt of such notice: failure by Licensee to address any Safe
Product Issue or Legal Product Issue. HP shall have the right to terminate this
agreement for cause by serving written notice to Licensee upon the happening of
any of the following events, if such event is not cured within 30 calendar days
after Licensee’s receipt of such notice: (i) any breach of the Quality Standards
by Licensee, or (ii) any breach of Section 3.3 by Licensee. In addition, each
Party shall have the right to terminate this Agreement for cause by serving
written notice to the other Party upon the happening of any of the following
events, if such event is not cured within 30 calendar days after the Party’s
receipt of such notice: (i) the other Party materially breaches any provision of
this Agreement not otherwise covered by Section 15.1.1 or the preceding
sentences of this Section 15.1.2; or (ii) the other Party ceases business
operations, becomes insolvent, or is subject to any bankruptcy or other similar
legal process or proceeding.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 18- 

   

 

  15.1.3 Bona Fide Distribution: If Licensee fails to maintain continuous, bona
fide distribution and sale of the HP Branded Products in a commercially
reasonable quantity for one hundred and twenty (120) consecutive days in any of
the countries within the Territory, HP may remove the specific country without
bona fide distribution from the Territory by providing written notice to
Licensee of such removal. Removal of a country from the Territory will reduce
the Minimum Annual Royalties in proportion to the loss of revenue from such
Territory.

 

  15.2 No Other Liability. Except as provided in Section 15.4.2 and 15.4.3 a
Party rightfully terminating this Agreement as set forth in this Section 15
shall not be liable to the other Party for any termination charges or damages,
including without limitation damages for goodwill, investments made, or the
like.         15.3 Rights upon Termination and Expiration. Unless this Agreement
is terminated for Trademark Misuse or late payment by LICENSEE of any royalties
other payments when due, LICENSEE shall have 180 days from the earlier of its
receipt of a termination notice or the expiration date of this Agreement in
which to exhaust its existing inventory of conforming HP Branded Products (the
“Inventory Exhaustion Period”).         15.4 Effect of Termination or Expiration
of Agreement. Upon termination or expiration of this Agreement, all rights and
licenses granted herein shall terminate, except as necessary to exhaust
LICENSEE’s existing inventory of HP Branded Products during any Inventory
Exhaustion Period. LICENSEE shall remain obligated after any termination or
expiration of this Agreement to fulfill all of its warranty, support and spare
parts obligations, and any supporting services necessary to allow consumers the
continued use of HP Branded Products as part of the warranty obligation as
described in Sections 10.9 and 10.10 and Exhibits 8 and 9. These supporting
services shall not be HP branded unless otherwise directed by HP, which
direction may be or may not be given at HP’s sole discretion. In addition:

 

  15.4.1 Immediately upon termination or expiration, Licensee shall cease all
use and advertising of the HP Trademarks, except solely as necessary to dispose
of any existing inventory of HP Branded Products.         15.4.2 Within 120 days
following expiration or termination, Licensee shall, at its expense (i) deliver
to HP all packages, labels, signage, HP tools, HP equipment, HP products and
other materials which are in Licensee’s possession or control, or, at HP’s sole
option (ii) destroy all packages, signage, and other materials bearing the HP
Trademarks (except that HP tools, HP equipment, and HP products must be returned
to HP, and except to the extent LICENSEE must retain and use labels, signage and
other materials solely as necessary to dispose of any existing inventory).      
  15.4.3 In the event LICENSEE has any remaining inventory of HP Branded Product
following the expiration of any Inventory Exhaustion Period, LICENSEE shall, at
HP’s option, within 30 days of the expiration of the Inventory Exhaustion
Period, (i) allow HP to purchase all such products from LICENSEE at LICENSEE’s
manufacturing cost, or (ii) at HP’s sole option and to HP’s satisfaction, at
LICENSEE’s expense, remove the HP Trademarks and other indicia of HP branding
from such remaining portion of its inventory, except for an adequate amount for
the provision of warranty services or, if removal of the HP Trademarks and other
indicia of HP branding is not practicable, at LICENSEE’s expense, destroy the
inventory (after any salvageable parts that do not contain such indicia have
been removed) or donate such products to one or more charities of LICENSEE’s
choosing.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 19- 

   

 

  15.4.4 In the event that the effective date of any termination of this
Agreement falls within a quarter for which a Minimum Quarterly Royalty is due,
the Minimum Quarterly Royalty for the partial quarter shall be prorated to the
date of termination.         15.4.5 The royalties payable to HP on the sale or
distribution of HP Branded Products during any Inventory Exhaustion Period shall
be based upon the royalty rates listed in Exhibit 3 applied to LICENSEE’s total
Net Revenue for HP Branded Products sold or distributed by LICENSEE and its
Affiliates during the Inventory Exhaustion Period and shall be payable within 30
days after the end of the Inventory Exhaustion Period. For avoidance of doubt,
sales made during the Inventory Exhaustion Period will be reported to HP by
LICENSEE and royalties for such sales will be due to HP within 30 days after the
end of the Inventory Exhaustion Period. No deductions from sales may be made for
returns during the Inventory Exhaustion Period         15.4.6 Supplier Orders
upon Termination and Expiration. LICENSEE may not order HP Branded Products from
a Supplier or manufacture any HP Branded Products after the termination or
expiration of this Agreement (except in ordering components and materials
reasonably necessary to complete work in process) and must so notify its
Suppliers. However, LICENSEE shall be permitted to take delivery of any such
products that were ordered, that were in process, or that were in transit, prior
to the termination or expiration of this Ageement, and the same shall be
regarded as part of LICENSEE’S existing inventory.

 

16 Representations, Warranties and Disclaimer of Warranties.

 

  16.1 Sufficient Rights. Licensee covenants, represents and warrants that it
has all rights to enter into this Agreement and to perform its obligations
hereunder.         16.2 Compliance with Third Party Rights and Licenses.
Licensee covenants, represents and warrants that (i) HP Branded Products are and
will be licensed under all required third party intellectual property licenses,
that Licensee and the HP Branded Products are and will be fully compliant
therewith, and all such licenses are and will be fully paid by Licensee; (ii)
the HP Branded Products do not and will not violate or infringe any patent,
copyright, trademark, trade secret or other proprietary right of any third
party; and (iii) all of its Suppliers are and will be fully compliant with the
foregoing. Licensee and the Suppliers will execute any necessary license
agreements that could affect the Parties’ rights, duties and obligations under
this Section 16.2 or otherwise under this Agreement.         16.3 Social and
Environmental Responsibility. Licensee covenants, represents and warrants that
in all countries in which Licensee, and to Licensee’s knowledge, information and
belief, Licensee’s Suppliers and subcontractors do business, their respective
operations comply with all applicable laws and regulations governing protection
of the environment, employee health and safety, and labor and employment
practices, including but not limited to, laws and regulations relating to
working hours, working conditions, wages, benefits, child labor, forced labor,
freedom of association, and equal employment opportunity. Licensee will, prior
to execution of this Agreement, sign the HP Supplier Social and Environmental
Responsibility Agreement and comply with the HP General Specification for the
Environment (GSE) and HP Supplier Code of Conduct, including establishment of
management systems as described therein. The following websites contain the
source documents setting forth the particulars of several requirements:

 

http://www.hp.com/hpinfo/globalcitizenship/environment/supplychain/ser_program.html

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 20- 

   

 

  16.4 Licenses and Sufficient Rights. HP covenants, represents and warrants
that it is duly licensed by its licensors and has all rights necessary to enter
into and perform its obligations under this Agreement. Nothing in this Agreement
shall be construed as a representation or warranty by HP that the HP Trademarks
will be free from infringement of third parties’ intellectual property rights.  
      16.5 DISCLAIMER OF WARRANTIES BY HP. THE HP TRADEMARKS ARE LICENSED TO
LICENSEE ‘AS IS.’ HP MAKES NO WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND
SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT.

 

17Limitation of Liability

 

EXCEPT IN THE CASE OF HP’S OBLIGATIONS UNDER SECTION 19.2, HP AND HP’S
AFFILIATES, DIRECTORS, OFFICERS AND EMPLOYEES WILL NOT BE LIABLE TO LICENSEE
HEREUNDER FOR INDIRECT, SPECIAL, RELIANCE, PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS, LOSS OF REVENUE, LOSS OF BUSINESS
OR COSTS IN CONNECTION WITH INTERRUPTION OF BUSINESS, WHETHER IN AN ACTION FOR
OR ARISING OUT OF AN ALLEGED BREACH OF CONTRACT, TORT OR OTHERWISE, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

EXCEPT IN THE CASE OF LICENSEE’S OBLIGATIONS UNDER SECTIONS 4, 8, 19.1 AND 20,
OR LICENSEE’S USE OF THE HP TRADEMARKS OUTSIDE THE SCOPE OF THIS AGREEMENT,
LICENSEE AND LICENSEE’S AFFILIATES, DIRECTORS, OFFICERS AND EMPLOYEES WILL NOT
BE LIABLE TO HP HEREUNDER FOR INDIRECT, SPECIAL, RELIANCE, PUNITIVE, EXEMPLARY,
INCIDENTIAL OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS, LOSS OF REVENUE,
LOSS OF BUSINESS OR COSTS IN CONNECTION WITH INTERRUPTION OF BUSINESS, WHETHER
IN AN ACTION FOR OR ARISING OUT OF AN ALLEGED BREACH OF CONTRACT, TORT OR
OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

EXCEPT IN THE CASE OF EACH PARTY’S OBLIGATIONS UNDER SECTION 19.1 AND 19.2,
DAMAGES RELATED TO A BREACH OF LICENSEE’S OBLIGATIONS UNDER SECTION 4, 8, AND
20, AND DAMAGES RELATED TO LICENSEE’S USE OF THE HP TRADEMARKS OUTSIDE THE SCOPE
OF THIS AGREEMENT, IN NO EVENT SHALL THE LIABILITY OF EITHER PARTY TO THE OTHER
UNDER THIS AGREEMENT EXCEED AN AMOUNT EQUIVALENT TO THE AGGREGATE ROYALTIES
ACTUALLY PAID TO HP BY LICENSEE HEREUNDER. THE PARTIES ACKNOWLEDGE THAT THIS
LIMITATION WAS AN ESSENTIAL ELEMENT TAKEN INTO ACCOUNT BY BOTH PARTIES IN
AGREEING UPON THE CONSIDERATION AND OTHER TERMS SPECIFIED IN THIS AGREEMENT.

 

18 Insurance.

 

During the Term, Licensee will maintain General Liability Insurance (Public or
Civil Liability) and other insurance coverages that equal or exceed the
coverages and policy terms set forth in Exhibit 12. A material lapse of
insurance coverage will be a material breach of this Agreement and HP may
immediately terminate this Agreement in accordance with Section 15.1.1.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 21- 

   

 

19 Indemnification.

 

  19.1 Responsibilities of Licensee. Licensee shall, at its own expense, defend,
indemnify or settle any third party Claim made or any suit or proceeding brought
against HP, its Affiliates, and their respective directors, officers, employees,
agents, successors and assigns (the “Indemnified HP Parties”) insofar as such
Claim arises from or relates to any of the following: (i) any death, injury or
alleged injury to any person, or damage or alleged damage to any property
alleged to have resulted, in whole or in part, from any HP Branded Product; (ii)
the use, marketing, advertising or sale of the HP Branded Products by Licensee,
its Suppliers or their Affiliates, its Approved Distribution Partners or their
Affiliates, its other distributors and resellers, or any of their customers, or
any end user; (iii) intellectual property, trademark, patent or copyright
infringement, or similar Claims, except trademark infringement Claims arising
solely from LICENSEE’s use of the HP Trademarks in compliance with the terms of
this Agreement. In connection with any Claim or preceding described above,
Licensee will also pay all damages and costs finally awarded against HP or
agreed to by Licensee and HP in a settlement. In the event of any Claim against
the HP Indemnified Parties, the applicable HP Indemnified Parties shall: (a)
promptly provide written notice thereof to Licensee (but any failure or delay in
providing such notice shall not limit the responsibilities of Licensee except to
the extent that such failure or delay results in cost or prejudice to Licensee);
(b) inform Licensee of any subsequent written communications related to the
Claim; and (c) fully cooperate with Licensee in Licensee’s defense of the Claim,
at Licensee’s cost and expense.         19.2 Responsibilities of HP. HP shall,
at its own expense, defend, indemnify or settle any third party Claim made or
any suit or proceeding brought against LICENSEE, its Affiliates or their
respective directors, officers, employees, agents, and successors and assigns
(the “Indemnified LICENSEE Parties”) insofar as such Claim arises from or
relates to any allegation that the HP Trademarks, as used in accordance with the
terms and conditions set forth in this Agreement, infringe a trademark of a
third party. In the event of any Claim against the Indemnified LICENSEE Parties,
the applicable Indemnified LICENSEE Parties shall: (a) promptly provide written
notice thereof to HP (but any failure or delay in providing such notice shall
not limit the responsibilities of HP except to the extent that such failure or
delay results in cost or prejudice to HP); (b) inform HP of any subsequent
written communications related to the Claim, and (c) fully cooperate with HP in
HP’s defense of the Claim at HP’s cost and expense. HP will pay all damages and
costs finally awarded against LICENSEE or agreed to by HP and LICENSEE in a
settlement. HP will have no liability for, nor obligation to defend against, any
claims that result solely from LICENSEE’s use of the HP Trademarks not in
accordance with the terms in this Agreement. Nothing in this Agreement will be
construed to make LICENSEE the agent of HP for the purpose of accepting service
of legal process or binding HP as principal to any representation, commitment,
or agreement made by LICENSEE in connection with the manufacture, sale, or
distribution of any HP Branded Product.

 

20 Confidential Information

 

  20.1 Role of Program Manager. Each Party’s Program Manager will be responsible
for coordination of that Party’s disclosure or receipt of Confidential
Information.         20.2 Confidential Information.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 22- 

   

 

  20.2.1 Confidential Information disclosed by HP will comprise technical and
business information related to this Agreement, including but not limited to (i)
marketing and sales information such as customer lists, product data, pricing
data, promotional data, distribution data, advertising and channel plans,
advertising and channel materials, market research and analysis, and other sales
and marketing forecasts, plans and results; (ii) HP artwork, silk screens and
related materials; (iii) technical data including qualification and related
technical plans and reports, qualification processes, emerging technology plans
and data, R&D activities and investments, and quality assurance plans and
reports; (iv) supply chain and logistics processes, plans and performance
reports; (v) technical support practices; (vi) financial reports and forecasts;
(vii) employee lists and contact information; (viii) operational processes; (ix)
organization charts; (x) timelines and milestone charts; (xi) project plans;
(xii) this Agreement and its terms; (xiii) the contents of the HP Portal and the
HP Trademark Guidelines and the HP Creative Resource Library; and (xiv) HP
Personal Data.         20.2.2 Confidential Information disclosed by HP may be
used by LICENSEE (i) only for purposes necessary to fulfill its obligations
under this Agreement; and (ii) in accordance with the provisions of this Section
20. LICENSEE may disclose HP Confidential Information to its Affiliates,
Suppliers, distributors or sub-contractors on a need to know basis if such
Affiliates, Suppliers, distributors or sub-contractors have signed a
confidential disclosure agreement under terms as least as protective of each
Party as those in this Section 20.         20.2.3 Confidential Information
disclosed by LICENSEE will comprise technical and business information,
including (i) marketing and sales information such as customer lists, product
data, pricing data, promotional data, distribution data, advertising and channel
plans, advertising and channel materials, market research and analysis, and
other sales and marketing forecasts, plans and results; (ii) technical data such
as qualification and related technical plans and reports, qualification
processes, and quality assurance plans and reports; (iii) supply chain and
logistics process, plans and performance reports; (iv) technical support
practices; (v) financial reports and forecasts; (vi) employee lists and contact
information; (vii) operational processes; (viii) organization charts; (ix)
timelines and milestone charts; and (x) project plans.         20.2.4
Confidential Information disclosed by LICENSEE may be used by either or both of
HP and HP Designated Agent (i) only for purposes related to this Agreement; and
(ii) and in accordance with the provisions of this Section 20.         20.2.5
Confidential Information is not subject to this Section 20 unless it is both (i)
described generally in Section 20.2.1 or Section 20.2.3 and (ii) either marked
at the time of disclosure to show its confidential nature or if unmarked (for
example, orally or visually disclosed) treated as confidential at the time of
disclosure by both Parties, and described in detail and designated to show its
confidential nature in a written message sent to Recipient’s Program Coordinator
within 30 days after disclosure.         20.2.6 Information shall be deemed
Non-Confidential Information, or shall become Non-Confidential Information, if
such information (i) was in Recipient’s possession prior to receipt from
Discloser; (ii) is publicly known or readily ascertainable by proper means;
(iii) is rightfully received by Recipient from a third party without a duty of
confidentiality; (iv) is independently developed or learned by Recipient; or (v)
is disclosed by Recipient with Discloser’s prior written approval.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 23- 

   

 

  20.3 Disclosure and Protection Periods. The Disclosure Period begins on the
Effective Date and ends upon the expiration or termination of this Agreement.
The Protection Period ends three years from the expiration or termination of
this Agreement.         20.4 Obligations. During the Protection Period, the
Recipient of Confidential Information shall:

 

  20.4.1 Not disclose or divulge Confidential Information to any third party
without the prior written consent of the Discloser.         20.4.2 Limit
disclosure of Confidential Information to its Affiliates and employees on a
need-to-know basis, provided, however, that such employees agree to keep such
information strictly confidential.         20.4.3 Protect such Confidential
Information in the same manner and with the same degree of care (but no less
than a reasonable degree of care) with which the Recipient protects its own
information of a confidential nature.         20.4.4 Promptly return to the
Discloser upon any request by the Discloser for their return, or upon expiration
or termination of this Agreement, all material relating to Confidential
Information disclosed pursuant to this Agreement and any copies thereof. If the
Recipient is required by any governmental authority, court order or other
operation of law to disclose any Confidential Information, the Recipient shall
have the right to disclose such Confidential Information provided it first
promptly advises the Discloser of the requirement or order to permit the
Discloser the opportunity to object or seek other relief.

 

  20.5 Non-Confidential Information; Waivers. Non-Confidential Information is
not subject to confidentiality or trade secret obligations, and may be
published, disclosed or used for any purpose, except that no license under any
patent, trademark, mask work or copyright is granted. Discloser waives all
claims or portions of claims that assert the confidentiality of, limitation of
use of, breach of duty of care with respect to, or breach of this Agreement with
respect to, Non-Confidential Information arising at any time or with respect to
Confidential Information arising or continuing respectively after the end of the
Protection Period.         20.6 Confidentiality and Separation of the Parties’
Personnel. Licensee agrees that the personnel assigned to carry out its
obligations under this Agreement will not communicate any non-public
information, HP Confidential Information, or other information concerning the
on-going relationship created by this Agreement to Licensee personnel that are
not so assigned without the prior written consent of HP.

 

21 Third Party Bundled Product.

 

HP or LICENSEE may enter into contracts with each other (separate from this
Agreement) or with third parties under which third party software, accessories
or other content is pre-loaded on or bundled with HP Branded Products (“Bundled
Products”). Notwithstanding the foregoing, no HP Branded Products may be sold or
distributed with Bundled Products without the written approval of an HP Program
Manager, which approval shall not be unreasonably withheld, delayed or
conditioned, and all Bundled Products must be added to Exhibit 15 herein by an
Amendment to this Agreement prior to such distribution. HP and LICENSEE further
agree that all royalties, fees, payments or other revenue received from third
parties for Bundled Products will be allocated among the Parties, 50% for HP on
the one hand and 50% for LICENSEE on the other hand. Each Bundled Product must
contain a disclaimer of liability absolving HP of any liability or
responsibility for such Bundled Product.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 24- 

   

 

22 General Provisions.

 

  22.1 Costs and Expenses. Unless otherwise agreed by the Parties in writing,
each Party agrees that it is solely responsible for all costs and expenses
incurred by such Party in connection with the performance of its obligations set
forth in this Agreement.         22.2 Relationship of Parties. HP and LICENSEE
are independent contractors and this Agreement shall not establish any
relationship of partnership, joint venture, employment, franchise, or agency
between or among any of them. Neither HP nor the Licensee shall have the power
to bind the other or incur obligations on the other’s behalf without the other’s
prior written consent.         22.3 Notices. All notices required or permitted
to be given hereunder shall be in writing and shall be deemed received as
follows: (i) if by personal delivery, then upon actual receipt; (ii) if by
prepaid, overnight courier, then one business day after delivery to such
courier; or (iii) if by registered or certified airmail, postage prepaid, then
five business days after delivery to the post office. All notices must be
addressed as follows or to such other address as a Party will designate by
written notice given to the other Party in accordance with the terms of this
Section 22.3:

 

  HP Designated Agent   Licensee   Allan Feldman   Robert Gruder   156 W. 56th
St. Suite 703   Life Clips, Inc.   New York, NY 10019   233 S. Sharon Amity Road
  allanf@lmca.net   Suite 201   with a copy (which shall not constitute notice)
to:   Charlotte, NC 28211         HP               Attn: IPSL Contract
Compliance       HP Inc.       1501 Page Mill Road       Palo Alto, CA, 94304  
    USA               HP Inc.       Trademark Counsel       HP-Global Legal
Affairs       1501 Page Mill Road,       Palo Alto, CA 94304    

 

  22.4 Governing Law and Venue. This Agreement shall be solely and exclusively
governed, construed and enforced in accordance with the laws of the State of
California. Except as provided in Section 22.5, any suit, action or proceeding
arising from or relating to this Agreement must be brought solely and
exclusively in the state or federal courts, as appropriate, in Los Angeles
County, California, and each Party irrevocably consents to the jurisdiction and
venue of such courts in any such suit, action or proceeding. The United Nations
Convention on Contracts for the International Sale of Goods is specifically
excluded from application to this Agreement. Licensee stipulates that if it
initiates action in the Superior Court of California for Los Angeles County, it
will elect the Van Nuys branch if eligible to do so.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 25- 

   

 

  22.5 Injunctive Relief. It is understood and agreed that, notwithstanding any
other provision of this Agreement, any material breach of this Agreement by
either Party may cause irreparable damage for which recovery of money damages
would be inadequate, and that the non-breaching Party shall therefore be
entitled to seek injunctive or other equitable relief, in a court of competent
jurisdiction, to protect such Party’s rights under this Agreement in addition to
any and all remedies available at law. Without limiting the foregoing, Licensee
acknowledges and agrees that distribution of products bearing the HP Trademarks
outside the Territory, distribution of HP Branded Products that do not meet the
Quality Standards, or material breach by either Party of its obligations under
Section 20 would cause irreparable harm for purposes of this paragraph,
entitling HP or Licensee as the case may be to injunctive relief.         22.6
Export Control Compliance. The laws and regulations of the United States,
including without limitation the Export Administration Regulations (EAR),
restrict the export and re-export of certain hardware, software, other
commodities, technology and technical data. Licensee agrees that it will not
export or re-export HP Branded Products or any technical data thereto, in any
form in violation of such laws and regulations without the appropriate United
States and foreign government export or import licenses or other official
authorization.         22.7 Waiver. The failure of either Party to require
performance by the other Party of any provision of this Agreement shall not
affect the full right to require such performance at any time thereafter, nor
shall the waiver by either Party of a breach of any provision of this Agreement
be taken or held to be a waiver of the provision itself.         22.8
Assignment. In addition to the provisions of Section 3.3, and subject to Section
7, neither this Agreement, nor any rights, obligations, nor other interests of a
Party may be assigned by a Party, in whole or in part, by operation or law or
otherwise without the prior written consent of HP and LICENSEE, and any
purported assignment of same shall be void. Notwithstanding the foregoing, HP
may, without such consent and at HP’s sole discretion, assign this Agreement to
an Affiliate of HP, in whole or in part, or otherwise transfer or subcontract
any or all of HP’s duties, obligations or rights herein to an Affiliate of HP.  
      22.9 Severability. If any provision of this Agreement is unenforceable or
invalid under any applicable law or is so held by applicable court decision,
such unenforceability or invalidity shall not render this Agreement
unenforceable or invalid as a whole, and such provision shall be changed and
interpreted so as to best accomplish the objectives of such unenforceable or
invalid provision within the limits of applicable law or applicable court
decisions.         22.10 Force Majeure. No Party shall be liable for any failure
to fulfill its obligations hereunder due to acts or omissions of government or
military authority, acts of God, prolonged electric or other power outages,
shortages of materials beyond the control of the affected Party, transportation
delays, terrorism, earthquakes, fires, floods, riots, or wars. If a force
majeure event lasts longer than 60 days, the non-affected Party may terminate
this Agreement for cause as a material breach under the provisions of Section
15.1.2.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 26- 

   

 

  22.11 Construction. The Section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe,
or describe the scope or extent of such Section or in any way affect this
Agreement. This Agreement has been prepared jointly by the Parties and shall not
be construed against either Party as the drafter in the event of an ambiguity in
or dispute regarding the interpretation of this Agreement.         22.12
Survival. The following Sections will survive the termination or expiration of
this Agreement in perpetuity or for the period contemplated by the provisions of
a Section below: Sections 1, 3. 4, 5, 6, 7, 10.9, 10.10, 10.11, 10.13, 10.14 ,
13, 14, 15, 16, 17, 18, 19, 20 and 22 , and Exhibits 3, 5, 8, 12, 13 and 14.    
    22.13 Entire Agreement and Amendment. This Agreement (together with all
Exhibits) completely and exclusively states the agreement of the Parties
regarding the subject matter hereof. This Agreement supersedes, and its terms
govern, all prior or contemporaneous understandings, term sheets, memoranda of
understanding, agreements, representations, summaries, proposals, or other
communications between or among the Parties, whether oral or written, regarding
such subject matter. With the exception of Exhibit 14, in the event of a
conflict between the terms in the body of this Agreement and the terms in one or
more of the Exhibits attached hereto, the terms in the body of this Agreement
shall control. The terms of Exhibit 14 shall control any conflicts between that
Exhibit and this Agreement. This Agreement (including any Exhibits hereto) may
be modified or amended only by a written amendment signed by authorized
representatives of both parties specifically identifying the Sections or
Exhibits hereof to be modified or amended, except that amended versions of
Exhibits 6, 7, 9, 10, 11, 15, 16 and 17 may be substituted as part of this
Agreement from time to time if signed by the Program Managers of each of HP and
LICENSEE, substantially in the form set forth in Exhibit 18.         22.14
Usage/Interpretation. Whenever the context may so require, any pronoun herein
includes the corresponding masculine, feminine and neuter forms. Words and
definitions in the singular or the plural include the plural or the singular.
The word “or” includes “and/or” unless the context indicates otherwise. All
references herein to Sections and Exhibits refer to Sections and Exhibits of
this Agreement unless the context requires otherwise. The words “include,”
“includes” and “including” shall be deemed in all instances to be followed by
the phrase “without limitation.” The words “herein” and “hereunder” and words of
similar import when used in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Unless otherwise
expressly provided herein, any agreement, statute, or law defined or referred to
herein means such agreement, statute or law as from time to time amended,
modified or supplemented, including by succession of comparable successor
agreements or statutes.         22.15 Counterparts and Facsimile/Electronic
Signatures. This Agreement may be executed in counterparts, all of which taken
together shall constitute one single agreement among the Parties. A
facsimile/electronic transmission of the executed signature page of this
Agreement shall constitute a valid signature and due and proper execution of
this Agreement.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 27- 

   

 

 

23 Exhibits.

 

The following Exhibits are attached to and made part of this Agreement:

 

Exhibit 1 HP Branded Products and Suppliers Exhibit 2 Trademarks Exhibit 3
Royalty Rates and Minimum Annual Royalties Exhibit 4 Royalty Report Exhibit 5
Territory Exhibit 6 Approved Distribution Partners Exhibit 7 Shipment vs.
Forecast Reporting Format Exhibit 8 Warranty Language Exhibit 9 Customer Service
Processes Exhibit 10 Product Warranty and Returns Data Exhibit 11 HP Product
Quality System Requirements Exhibit 12 Insurance Requirements Exhibit 13
LICENSEE Agreement with Supplier(s) Exhibit 14 Personal Data Protection Exhibit
15 HP Approved Bundled Products Exhibit 16 Product Road Map Exhibit 17 Program
Managers Exhibit 18 Template for Substitute Exhibits

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 28- 

   

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the Effective Date.

 

HP Inc.   Life Clips, Inc.           By: /s/ Alex Machado   By: /s/ Bob Gruder
Name: Alex Machado   Name: Bob Gruder Title: Director of Consumer Accessories  
Title: Chief Executive Officer Date: Sep 22, 2016   Date: Sep 22, 2016

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 29- 

   

 

TRADEMARK LICENSE AGREEMENT

 

BETWEEN HP AND LICENSEE

 

Exhibit 1

 

HP Branded Products and Approved Suppliers

 

HP Branded Products

 

HP branding may only be displayed on products of the following types and
intended purposes (collectively, “Field of Use”):

 

“Hardware” means digital still cameras that record and store photographic images
and video in digital form; portable camcorders, action cameras, 360 degrees
action cameras and front/rear view cameras for use in cars. Direct wireless
connection to a smartphone or tablet in a peer to peer environment is permitted
for these devices.

 

For the avoidance of doubt, HP Branded Products does not include cameras or
services associated with monitoring the interior or exterior of a home or people
within the home, including but not limited to products that connect to a
wireless access point. Therefore, products such as doorbell cameras, pet
cameras, baby cameras, outdoor security cameras and their associated sensors are
NOT included in this license.

 

“Accessories” means accessory products that are designed to be used with or
ancillary to the “Hardware”. “Accessories” shall be advertised, promoted and/or
marketed as being for use with the Hardware. The Mobeego products owned by
Licensee shall not be defined as Accessories or accessory products.

 

“Services” means content management related to the Hardware.

 

Approved Suppliers

 

Within 60 days of the Effective Date of this Agreement LICENSEE will provide to
the HP Program Manager an updated list of the names and addresses of LICENSEE
Suppliers which are authorized to provide major components to be used in HP
Branded Products. No HP Branded Product will ship until this list is agreed upon
by the Parties as memorialized by a written communication by both Parties
(subject to Section 22.3).

 

LICENSEE Supplier Supplier Address            

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 30- 

   

 

TRADEMARK LICENSE AGREEMENT

 

BETWEEN HP AND LICENSEE

 

Exhibit 2

 

Trademarks

 

HP Trademarks

 

Words: HP

 

Logos: for products, advertising, packaging (“Circle Logo Treatment”):

 

[image_001.jpg]

 

Logo for Business Cards only: HP Partner Insignia:

 

[image_002.jpg]

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 31- 

   

 

TRADEMARK LICENSE AGREEMENT

 

BETWEEN HP AND LICENSEE

 

Exhibit 3 Right-to-License Fee, Royalty Rates and Minimum Quarterly and Minimum
Annual Royalties

 

1 Right-to-License Fee: US$250,000 payable in 2 installments: $125,000 on
October 1, 2016 and $125,000 on April 1, 2017.     2 Royalty Rates: shall apply
to all sales of HP Branded Products as shown in the following table

 

    Royalty       Rate   Hardware     4 % Accessories     10 % Services     10 %

 

3 Minimum Annual Royalties and Minimum Quarterly Royalties:

 

    1st Quarter     2nd Quarter     3rd Quarter     4th Quarter     Annual      
Jan 1 - Mar 30     Apr 1 - Jun 30     Jul 1 - Sep 30     Oct 1 - Dec 31    
Total   Sales Year 1: (Jan 1, 2017 – Dec 31, 2017)   $ 82,500     $ 82,500     $
82,500     $ 82,500     $ 330,000   Sales Year 2: (Jan 1, 2018 – Dec 31, 2018)  
$ 247,500     $ 247,500     $ 247,500     $ 247,500     $ 990,000   Sales Year
3: (Jan 1, 2019 – Dec 31, 2019)   $ 437,500     $ 437,500     $ 437,500     $
437,500     $ 1,750,000  

 

For the Renewal Term, Miminum Quarterly Royalties will be $500,000 per quarter.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 32- 

   

 

TRADEMARK LICENSE AGREEMENT

 

BETWEEN HP AND LICENSEE

 

Exhibit 4 Royalty Report

 

LICENSEE Product Royalty Report (Example)

 

Period Covered

 

                          Total     Total                             Royalty  
  Royalty           Total     Total     Royalty     Due     Due       Country of
  Product     Product     Rate     U.S.     RoW   Product   Distribution  
Shipment     Revenue     %     USD     USD   Product ABC   Americas            
        x.x%     $ mmm               EMEA                     x.x%              
$mmm       Asia Pacific                     x.x%               $mmm   Total
Product ABC         0     $ -             $ mmm       $mmm   Product ABC Sold to
HP   Americas                     x.x%     $ mmm               EMEA            
        x.x%               $mmm       Asia Pacific                     x.x%    
          $mmm                                                 Total Product ABC
Sold to HP         0     $ -             $ mmmm       $mmmm  

 

                          Total     Total                             Royalty  
  Royalty           Total     Total     Royalty     Due     Due       Country of
  Product     Product     Rate     U.S.     RoW   Product   Distribution  
Shipment     Revenue       %       USD       USD   Product XYZ   Americas      
              x.x%       $mmm               EMEA                     x.x%      
        $mmm       Asia Pacific                     x.x%               $mmm  
Total Product XYZ         0     $ -               $mmmm       $mmmm   Product
XYZ Sold to HP   Americas                     x.x%       $mmm               EMEA
                    x.x%               $mmm       Asia Pacific                  
  x.x%               $mmm                                                 Total
Product XYZ Sold to HP         0     $ -               $mmmm       $mmmm  

 

TOTALS                 Total Product Royalties     $mmmm       $mmmm   Total
Minimum Royalties for period     $mmmm       $mmmm   Total Royalty due to HP    
$mmmm       $mmmm  

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 33- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 5

Territory

 

   USA & Canada ● USA ● US Territories: Guam, US Virgin Islands, American Samoa,
Northern Mariana Islands ● Canada    Europe ● Austria ● Belgium ● Bulgaria ●
Croatia ● Czech Republic ● Denmark ● Finland ● France ● Germany ● Greece ●
Hungary ● Ireland ● Italy ● Luxembourg ● Netherlands ● Norway ● Poland ●
Portugal ● Romania ● Serbia ● Slovenia ● Slovakia ● Spain ● Sweden ● Switzerland
● United Kingdom    Africa ● Angola ● Morocco ● Nigeria ● South Africa ● Tunisia
   Latin America ● Anguilla ● Antigua and Barbuda ● Aruba

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 34- 

   

 

● Argentina ● Bahamas ● Barbados ● Belize ● Bermuda ● Bolivia ● Brazil ● British
Virgin Islands ● Cayman Islands ● Chile ● Colombia ● Costa Rica ● Dominica ●
Dominican Republic ● Ecuador ● El Salvador ● Grenada ● Guadeloupe ● Guatemala ●
Haiti ● Honduras ● Jamaica ● Martinique ● Mexico ● Montserrat ● Netherlands
Antilles ● Nicaragua ● Panama ● Paraguay ● Puerto Rico ● Peru ● Saint Kitts and
Nevis ● Saint Lucia ● Saint Vincent Uruguay    Others ● Australia ● New Zealand
Israel

 

Notwithstanding any other provision of this Agreement, any country may be
removed from this list by HP to comply with U.S. Export laws.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 



 PAGE - 35- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 6

 

Approved Distribution Partners

 

First revision of list to be completed within 60 days of Effective Date of this
Agreement, as approved in advance in writing by HP, in its sole discretion, and
evidenced by Substitute Exhibit using Substitute Exhibit Template (Exhibit 18).

 

Company Country                                                    

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 



 PAGE - 36- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 7

 

Shipment vs. Forecast Reporting Format (Example)

 [image_003.jpg]

 

Trademark License Agreement by and between HP and Life Clips



This document is CONFIDENTIAL to all Parties

 

 PAGE - 37- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 8

 

End-User Warranty Language

 

LICENSEE will offer substantially the following end-user warranty for HP Branded
Products. Any modifications to this language will require prior written approval
from HP.

 

LIMITED WARRANTY

 

Your HP Product is warranted to be free from defects in materials or workmanship
under normal use for [one year] starting on your date of purchase. Your dated
sales or delivery receipt is your proof of purchase. You may be required to
provide proof of purchase as a condition of receiving warranty service.

 

During the warranty period, if a defective HP Product covered by this Limited
Warranty is returned to the designated HP Service Center, it will be repaired or
replaced or, at the option of the Service Center, its purchase price will be
refunded. No repair, replacement or refund will be provided unless the defective
HP Product is returned to the Service Center at your expense; for some HP
Products, no return will be accepted unless the Service Center first provides
you with a Return Material Authorization (RMA). If your HP Product has recurring
failures, at the option of the Service Center, either you will be furnished with
a different product that is equivalent in performance or you will receive a
refund of your purchase price. Service Center support may be provided by an HP
subcontractor or other third parties. Please see the HP Service Center
information provided below.

 

Where permitted by local law, HP Products and any replacement products or parts
may contain new materials or used materials equivalent to new in performance and
reliability. Replacement products or parts will have functionality at least
equal to that of the product or part being replaced. Replacement products and
parts are warranted to be free from defects in materials or workmanship for 90
days, or for the remainder of the warranty period for the HP Product which they
are replacing or in which they are installed, whichever is longer.

 

This Limited Warranty does not include technical assistance. This Limited
Warranty does not cover cosmetic damage, loss or damage in transit, or damage
resulting from (a) accident, misuse, abuse or other external causes; (b) product
elements not supplied by HP; (c) improper site preparation or maintenance; or
(d) modification or service by anyone other than HP, an HP Service Center or
another HP-authorized service provider.

 

Limitations/Local Laws

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS LIMITED WARRANTY, THERE ARE NO
OTHERWARRANTIES, EXPRESS OR IMPLIED, FOR YOUR HP PRODUCT. ALL OTHER WARRANTIES,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, ARE EXPRESSLY DISCLAIMED. ANY IMPLIED WARRANTIES IMPOSED BY LAW ARE
LIMITED IN DURATION TO THE APPLICABLE WARRANTY PERIOD.

 

This Limited Warranty gives you specific legal rights, and it is governed by the
laws of the state and country in which your HP Product was purchased. You may
also have other rights that vary from state to state and country to country. You
are advised to consult applicable state and country laws to determine your
rights. Some states and countries do not allow any limitation on how long a
limited warranty will last, or any exclusion or limitation of incidental or
consequential damages. In such states and countries, some of the exclusions or
limitations stated in this Limited Warranty may not apply to you.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 38- 

   

 



Sole Remedies/No Incidental or Consequential Damages

 

To the extent allowed by local law, the remedies provided in this Limited
Warranty are your sole and exclusive remedies. These terms and conditions
supersede any prior agreements or representations, including statements made in
sales literature or advice given in connection with your purchase.

 

TO THE EXTENT ALLOWED BY LOCAL LAW, AND EXCEPT AS SPECIFICALLY SET FORTH IN
THISLIMITED WARRANTY, IN NO EVENT SHALL HP, ANY HP SERVICE CENTER OR ANY
HP-AUTHORIZEDSERVICE PROVIDER BE LIABLE FOR ANY DAMAGES CAUSED BY THE PRODUCT OR
THE FAILURE OF THE PRODUCT TO PERFORM, INCLUDING ANY DIRECT, INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON CONTRACT, TORT, OR ANY
OTHER LEGALTHEORY, AND WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

Locate Your HP Service Center

 

If you need support during the warranty period, locate the HP Service Center for
this product at:

 

http://www.hp.com/support.

 

Or use the following contact information:

 

  North America   Europe/Middle East/Africa   Asia Pacific

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 39- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 9

 

Customer Service Processes

 

  1 End User Support.

 

  1.1 LICENSEE shall be solely responsible for providing pre-sales support,
post-sales technical support, and warranty support for all Approved Distribution
Partners and end user customers.         1.2 Support will be provided in a
manner that is consistent with prevailing industry standards and practices for
Tier 1 (highest level) branded products and at quality of service levels that
are equal to or exceed those that are typical for HP and Tier 1 brand products
that are comparable to the HP Branded Products. The product warranties, product
packaging and collateral will direct end user customers in a clear and prominent
manner to call or e-mail LICENSEE’s warranty support teams for assistance with
any questions or problems related to HP Branded Products. LICENSEE will
cooperate with HP so that end user customer support emails or calls about HP
Branded Products that are made to HP may be seamlessly redirected to LICENSEE’s
appropriate service and support centers. LICENSEE may not express or imply that
HP is responsible for product support.         1.3 LICENSEE’s employees may not
represent themselves as employees of HP. LICENSEE customer support personnel may
identify themselves in the following manner:

 

    1.3.1 Acceptable example:               “Product support for HP products,
how may I help you...”             1.3.2 The following is an example of
unacceptable brand licensee employee identification statements:       “HP
product support, how may I help you...?”

 

  1.4 LICENSEE shall identify and keep current a primary and secondary support
contact for marketing communications and pre-sales and post-sales support.      
  1.5 LICENSEE shall report promptly to HP all suspected defects in HP Branded
Products.

 

2 Product Support Strategy Document

 

  2.1 Prior to shipment of HP Branded Products, LICENSEE and HP will prepare,
and HP will approve a written Product Support Strategy Document. LICENSEE may
from time-to-time suggest changes to Product Support Strategy Document to meet
changing market or product needs. HP may, at its sole discretion, from
time-to-time, require changes to the Product Support Strategy Document to
maintain consistency of HP customer support experience, to meet local law
requirements, or to improve customer support experience. Product Support
Strategy Document changes must be approved by HP prior to their implementation.
For each new category of product added to this Agreement, prior to shipment of
such new category products, the Product Support Strategy Document may be amended
or as appropriate, an additional Product Support Strategy Document will be
drafted by LICENSEE and HP and approved by HP. The Product Support Strategy
Document shall include, but not be limited to the following:

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 40- 

   

 



    2.1.1 Scope of and processes for:

 



      (a) E-mail support                 (b) Phone support                 (c)
Web support

 

    2.1.2 Reporting to be provided for base measurements of support quality

 

    2.1.3 Support process communication procedures including templates and
process flows for all methods of communication

 

    2.1.4 Metrics of support quality and ongoing quality reporting requirements
            2.1.5 Generic templates for each method of support             2.1.6
Support escalation paths to LICENSEE and to HP             2.1.7 Regional
specific information including:

 

      (a) Definition of regions                 (b) Localized templates        
        (c) Specific alterations to worldwide support models

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 41- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 10 Product Warranty and Returns Data

 

LICENSEE will provide a monthly report that will include the following:

 

  (a) Total number of calls handled by support centers,         (b) Phone
support call rate (total number of calls divided by total sales number) in the
form of a graph that will track this data historically,         (c) Total number
of e-mails handled by support centers,         (d) E-mail support contact rate
(total number of e-mails divided by total sales number),         (e) Pareto of
issues received by each phone and e-mail centers,         (f) Pareto of total
contact volume per product type, and         (g) Action plans (if necessary)

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 42- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 11 HP Product Quality System Requirements

 

Quality Assurance Program.

 

HP’s Quality Assurance Program is divided into the five areas that are described
in this Exhibit 11. The first four concern Products and the fifth addresses
Services included within HP Branded Products. Documentation required by LICENSEE
as set forth in this Exhibit 11, and any revisions or changes thereto, must be
submitted to the HP Program Manager for written approval. Once written approval
is provided by the HP Program Manager to LICENSEE, such document will be deemed
as incorporated into this Agreement. LICENSEE must integrate any revised changes
into their quality control systems, documents, and processes. LICENSEE must be
able to provide evidence of compliance with the provisions of this Exhibit 11
when requested by HP. The aforementioned documentation required from LICENSEE
shall become part of the Quality Standards.

 

1 Product Quality Monitoring.

 

  1.1 Documents and Processes.

 

    1.1.1 Quality Report Format or Example:

 

      1.1.1.1 LICENSEE will present to HP documentation of the quality and
inspection processes required of each of its final product assembly lines and
major component suppliers.                 1.1.1.2 LICENSEE will submit and
present the Quality Report format or an example report for HP approval.

 

    1.1.2 Finished Goods Product Audit Report Format or Example:

 

      1.1.2.1 LICENSEE will submit and present the FGI Product Audit Report
format or an example for HP approval.

 

  1.2 Performance.

 

    1.2.1 Supplier quality and product inspection data for HP Branded Products:

 

      1.2.1.1 LICENSEE will maintain records of supplier quality and finished
goods inspection results.

 

2 Product Qualification.       LICENSEE will not sell, or otherwise distribute,
a LICENSEE product under HP’s Trademarks as provided in this Agreement until the
following requirements have been performed to meet HP’s requirements: 1)
qualification reports delivered and presented to the HP Program Manager; and, 2)
LICENSEE has received approval from HP for product release. LICENSEE will make,
or have made, the HP Branded Products in a way that meets or exceeds the
performance and Quality Standards as defined in the product specification, which
may be amended by written agreement from time to time. LICENSEE will perform,
and fund, the cost of product qualification according to these specifications.
These specifications and requirements would include, but not be limited to, the
following:

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 43- 

   

 

  2.1 Performance.

 

    2.1.1 HP Test Report. If HP performs testing on the product for
qualification, a test report will be submitted to LICENSEE as part of the
qualification.             2.1.2 HP Written Product Release. HP will provide to
LICENSEE written approval for product releases.             2.1.3 Supplier Test
Report for HP Branded Products. LICENSEE will submit and present a qualification
test report to HP for release approval.             2.1.4 Qualification Samples.
LICENSEE will provide a reasonable number but no more than twenty (20) working
samples of each (base model) qualified product to HP. All samples will be
provided free of charge.

 

  2.2 Documents and Processes.             2.2.1 Supplier Qualification Test
Plan or Example. LICENSEE will submit and present a qualification plan or
example for HP approval.         3 Production Control.           3.1
Performance.

 

    3.1.1 Production Audit. Production audit provisions are specified in Section
8.6 of this Agreement.           3.2 Documents and Processes.             3.2.1
LICENSEE will provide the following documents for HP’s approval prior to HP
Qualification:

 

      3.2.1.1 List of approved manufacturing sites and production lines.        
        3.2.1.2 List of approved sources of critical components and
manufacturing equipment.

 

4 Product Specifications and Quality Standards.

 



4.1 Documents and Processes.

 

  LICENSEE will provide the following documents for HP approval prior to HP
Qualification:

 

    4.1.1 Product specifications document. The product specifications document
will contain, but not be Limited to the Quality Standards, quality requirements,
and product specifications.



    4.1.2 Packaging test procedures.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 44- 

   

 

5 Services Qualification. LICENSEE will not sell, or otherwise distribute, an
LICENSEE service under HP’s Trademarks as provided in this Agreement until the
following requirements have been performed to meet HP’s requirements: 1)
qualification reports delivered and presented to the HP Program Manager; and, 2)
LICENSEE has received approval from HP for service release. LICENSEE will make,
or have made, the HP Branded Service in a way that meets or exceeds the design,
performance and Quality Standards as defined in the product specification, which
may be amended by written agreement from time to time. LICENSEE will perform,
and fund, the cost of the service qualification according to these
specifications. These specifications and requirements would include, but not be
limited to, the following:

 

  5.1 Services Web Design: LICENSEE will adhere to HP’s branding requirements
for all HP branded on-line services web sites. Proposed site layouts will be
delivered to HP and LICENSEE will receive written approval prior to generally
releasing the HP branded service.         5.2 Platform Availability: LICENSEE
will submit and present a quarterly services platform availability report that
includes platform availability by calendar month, outage details, mean time to
restore, outage resolution details and access to consumer complaints related to
availability.         5.3 Website Performance.

 

    5.3.1 Website Marketing Metrics. LICENSEE will submit and present a
quarterly performance metrics report that provides unique vistor traffic, repeat
visitors, bounce rate, direct traffic, landing page perchase conversions.      
      5.3.2 Website Responsiveness Metrics. A report should be submitted that
measures the speed and responsiveness of the website and includes load time,
mobile and pc website responsiveness, website load details and slow connection
details.

 

  5.4 Documents and Processes. LICENSEE will submit for HP’s written approval a
services qualification and test plan focused on testing the websiteperformance
of the website and platform related to the service.         5.5 Security.

 

    5.5.1 HP Security Assessment. LICENSEE will participate in an initial HP
security assessment and then on an ongoing basis throughout the term of the
agreement. LICENSEE will address all critical security issues raised as part of
HP securities evaluation prior to the service launch and then also on an ongoing
basis.             5.5.2 LICENSEE Self Security Assessments. LICENSEE will
conduct its own network security assessments and yearly audits to ensure that
the network is hardened and addresses ongoing penetration issues. A report shall
be provided to HP on a yearly basis that details the findings of any major
security related issues and their associated resolution.        

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 45- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 12

 

Insurance Requirements

 

1 Minimum Insurance Coverage.

 

During the term of this Agreement and at all times that LICENSEE performs
services for HP, LICENSEE shall maintain in full force and effect, at LICENSEE’s
own expense, the following minimum insurance coverage.

 

 

2 Workers’ Compensation or Social Scheme and Employers Liability Insurance.

 

Workers’ Compensation shall be as required by any applicable law or regulation
having jurisdiction over LICENSEE’s employees. If the jurisdiction has a Social
Scheme, LICENSEE agrees to be in full compliance with laws thereof. The
Employers Liability Insurance limit shall be the local currency equivalent of
$1,000,000 USD. Where permitted by law, such policies shall contain waivers of
the insurer’s right of subrogation against HP, its subsidiaries, officers,
directors and employees. .

 

3 General Liability Insurance (Public or Civil Liability).

 



  LICENSEE shall carry General Liability Insurance covering liability arising
from:

 

  a. Premises;         b. Operations;         c. Independent Contractors;      
  d. Products and Completed Operations;         e. Contractual Liability

 

Policy limits shall be the local currency equivalent of:

 

$1,000,000 USD per Occurrence (Combined Single Limit) and $2,000,000 General
Aggregate.

 

HP, its subsidiaries, officers, directors and employees shall be named as
Additional Insureds under the policy. It is agreed the insurance afforded such
Additional Insureds shall apply as primary insurance and that any other
insurance carried by HP shall be excess only and shall not contribute with this
insurance.

 

If “claims made” policies are provided, LICENSEE shall maintain such policies at
the above stated minimums, for at least three (3) years after the expiration of
the Term.

 

4 Professional Liability.

 

LICENSEE shall carry Professional Liability Insurance with a combined single
limit in the local currency equivalent of $5,000,000 USD per occurrence. Such
insurance shall cover any and all errors, omissions or negligent acts in the
delivery of Products, Services and Licensed Programs under this Agreement. Such
errors and omissions insurance shall include coverage for claims and losses with
respect to network risks (including but not limited to data breaches,
unauthorized access/use, ID theft, invasion of privacy, damage/loss/theft of
data, degradation, downtime, etc.) and intellectual property infringement
(including but not limited to copyrights, trademarks, service marks and trade
dress). The retroactive coverage date on the Professional Liability Insurance
shall be no later than the Effective Date on the Agreement. LICENSEE shall
maintain an extended reporting period providing that claims first made and
reported to the insurance company within two (2) years after termination of the
Agreement will be deemed to have been made during the policy period.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 46- 

   

 

5 Certificate of Insurance.

 

Upon request, LICENSEE shall furnish Certificates of Insurance acceptable to HP.
The Certificates of Insurance shall provide that there will be no cancellation
or reduction of coverage without thirty (30) days prior written notice to HP.
All insurance policies will be written by a company authorized to do business in
the territory and jurisdiction where the project is located. In no event will
the coverage or limits of any insurance maintained by LICENSEE herein or the
lack of availability of any other insurance, limit or diminish in any way
LICENSEE’s obligations or liability to HP under this Agreement. Any acceptance
of insurance certificates by HP shall not limit or relieve LICENSEE of the
duties and responsibilities assumed by it under this Agreement.

 

6 Deductibles and Self-Insured Retentions.

 

All deductibles or self-insured retentions (if any), including those related to
defense costs, are the sole responsibility LICENSEE.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 47- 

   

 

TRADEMARK LICENSE AGREEMENT



BETWEEN HP AND LICENSEE

 

Exhibit 13

 

LICENSEE Agreement with Suppliers

 

LICENSEE and each Supplier must enter a written agreement, substantially similar
to the following, prior to any supply of HP Branded Products that includes the
following terms and conditions (the “Supply Agreement”):

 

[SUPPLIER]

[ADDRESS]

 

Re: Trademark License Agreement by and between LICENSEE, a [     ] corporation
(“COMPANY”), and HP Inc., a Delaware corporation (“HP”), (the “License
Agreement”)

 

Ladies and Gentlemen:

 

The Company and _____________________ (“Supplier”), agree, acknowledge and
confirm that (i) the Company and HP have entered into the License Agreement
pursuant to which, in pertinent part, HP licensed the right to manufacture HP
Branded Products (as defined in Exhibit “A” to this Agreement) bearing the HP
Trademarks (as defined in Exhibit “B” to this Agreement), and (ii) Supplier will
manufacture certain HP Branded Products bearing the HP Trademarks for the
Company. In connection therewith, Supplier agrees to the following terms and
conditions:

 

(a) Supplier may only manufacture HP Branded Products in quantities authorized
by the Company and according to the Company’s instructions.     (b) Supplier
will comply with HP’s specifications and instructions regarding display of the
HP Trademarks on the HP Branded Products which will be provided by the Company
to Supplier.     (c) Supplier may not furnish products bearing the HP Trademarks
to anyone other than the Company.     (d) HP Branded Products must meet or
exceed the level of quality specified by the Company and HP. The quality shall
be at least equivalent to representative samples approved in writing by HP and
provided to Supplier by the Company. Any material changes will require
re-approval by the Company and HP.     (e) Upon request by the Company or HP,
Supplier will make available to the Company or HP a current sample of each
unique model of the HP Branded Products.     (f)

The Company will ensure that HP, Hewlett-Packard Development Company, L.P. and
its Affiliates are third party beneficiaries of any purchase order or other
contract involving application of the HP Trademarks.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 48- 

   

 

(g) Supplier will not dispose of non-conforming products bearing the HP
Trademarks without first removing the HP Trademarks, or if removal is
impractical, destroying the products.     (h) For the period of time beginning
on the date of this Agreement and ending upon termination of the agreement,
Supplier shall maintain complete, true and accurate records of its activities
under this Agreement, including records pertaining to the manufacture or
disposition of HP Branded Products.     (i) Supplier will give the Company and
HP and their designated representatives or independent third parties complete
access to any of its facilities that are in any way related to HP Branded
Products and a right to audit Supplier’s records and books related to the
subject matter of this Agreement.     (j) Upon termination of the License
Agreement or the manufacturing agreement between the Company and Supplier in
connection with HP Branded Products, at HP’s or the Company’s option, Supplier
must, promptly after receipt of a written request from HP or the Company,
destroy or deliver to HP any plates, molds and similar devices bearing the HP
Trademarks.     (k) Supplier will exercise due care to ensure that products
bearing the HP Trademarks that are not authorized are not manufactured at its
facilities or by its subcontractors. Without limiting the foregoing, Supplier
will cooperate with HP and the Company into any investigation into unauthorized
product manufacture or production or distribution or sale.     (l) Supplier must
obtain prior written approval from HP and the Company for any subcontractors it
proposes to use for work that involves application of the HP Trademarks.     (m)
Supplier will remain primarily liable for any breach of contract or actionable
harm of any kind based on any act or failure to act by any subcontractor,
whether such act or failure is intentional or otherwise. Supplier will indemnify
and hold HP and the Company and their respective affiliates (collectively, the
“Indemnified Parties”) harmless for any loss, cost, damage or expense, including
attorney’s fees, incurred by the Indemnified Parties on account of any act or
failure to act by Supplier or its subcontractors that causes or contributes to
any harm of any kind to the Indemnified Parties.     (n) The terms of this
Agreement will be held and maintained in strict confidence. Without limiting the
foregoing, Supplier will not publicly disclose that it supplies HP Branded
Products to the Company without HP and the Company’s prior written consent.    
(o) Supplier represents and warrants that in all countries in which Supplier,
and to Supplier’s knowledge, information and belief, Supplier’s authorized
subcontractors, do business, their respective operations comply with all
applicable laws and regulations governing protection of the environment,
employee health and safety, and labor and employment practices, including but
not limited to, laws and regulations relating to working hours, working
conditions, wages, benefits, child labor, forced labor, freedom of association,
and equal employment opportunity.     (p) Supplier will bind its subcontractors
to the same restrictions and obligations as Supplier is bound under this
Agreement through a written agreement.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 49- 

   

 

By signing below, Supplier acknowledges and agrees to the above terms and
conditions.

 

Sincerely,

 

           LICENSEE, INC.

 

ACCEPTED AND AGREED effective the ____ day of ______________, 2010.

 

[SUPPLIER]

 

By:______________________________

Name:____________________________

Title:_____________________________

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 50- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 14

 

Personal Data Protection

 

In order to protect information defined as Personal Data below, HP and LICENSEE
agree to the following:

 

1 Personal Data.       In this Agreement personal data (“Personal Data”) shall
mean any information related to any identified or identifiable natural person,
including HP’s employees, customers, subcontractors, partners or any other third
party (including such third parties’ employees) and any other additional data
deemed as Personal Data under the applicable personal data protection laws,
which is available to LICENSEE pursuant to this Agreement.     2 Processing and
Use of Personal Data.

 

  2.1 LICENSEE may process and use the Personal Data only to perform its
obligations under this Agreement and may disclose them only to LICENSEE’s
employees that have a need-to-know them for the performance of such obligations,
have received privacy training from LICENSEE, and are bound by confidentiality
obligations not less restrictive than those contained in this Agreement.
LICENSEE may not sell, rent or lease Personal Data to any Entity.         2.2
LICENSEE may not disclose the Personal Data to any other third party, even for
their preservation, nor transfer the Personal Data to any third country without
the prior written consent of HP. In case LICENSEE is authorized by HP for
subcontracting any services involving collecting, using, storing, transferring
and otherwise processing Personal Data, LICENSEE will agree with its
subcontractors to protect and process the Personal Data under terms no less
restrictive than those contained in this Exhibit 14. Furthermore, HP reserves
the right, at its sole option, to enter into additional confidentiality
agreements directly with such subcontractors in order to ensure adequate
protection of Personal Data and comply with any applicable laws.

 

3 Agreement Coordinator.       The Program Manager for each Party identified on
Exhibit 17 shall be the Privacy Coordinator (“Privacy Coordinator”) for that
Party in coordinating the disclosure, receipt, management and processing of
Personal Data.     4 Security Measures.       LICENSEE shall use the same degree
of care, but never less than a reasonable degree of care, to prevent
unauthorized use, dissemination, or publication of the Personal Data, as its
uses to protect its own information of similar nature, and will implement any
technical and organizational measures to protect Personal Data which are
required by the applicable law.       At a minimum, LICENSEE agrees:

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 51- 

   

 

  4.1 To implement appropriate technical and organizational measures to protect
Personal Data against (i) accidental or unlawful destruction or loss; (ii)
unauthorized disclosure or access, in particular where processing involves the
transmission of Personal Data over a network; (iii) alteration; and (iv) all
other unlawful forms of processing.         a. To implement appropriate
procedures to ensure that (i) unauthorized persons will not have access to the
data processing equipment used to process the Personal Data; (ii) any persons it
authorizes to have access to the Personal Data will respect and maintain the
confidentiality and security of the Personal Data; and (iii) the measures and
procedures that it uses will be sufficient to comply with all applicable legal
requirements.

 

5 Additional LICENSEE Obligations.         5.1 LICENSEE agrees:           5.1.1
To act only in accordance with the requirements of this Agreement or on
instructions from HP in connection with protecting, collecting, storing,
transferring, and otherwise processing of Personal Data.             5.1.2 Not
to copy or reproduce any Personal Data without the express written permission of
HP, except as technically necessary to comply with this agreement (e.g.
duplication of data stocks as backup protection against loss of data).          
  5.1.3 To immediately notify the HP Privacy Coordinator by telephone and follow
up in writing if it becomes aware of any actual, suspected or alleged
unauthorized use of, disclosure of, or access to Personal Data by itself or
others, including notification of loss or suspected loss of data whether or not
such data has been encrypted. LICENSEE will cooperate with HP in the manner
reasonably requested by HP and in accordance with law, including but not limited
to: conducting the investigation; cooperating with authorities; notifying
affected persons, credit bureaus, or Entities deemed appropriate by HP; and
issuing press releases. Such cooperation will include without limitation (i) HP
access to LICENSEE records and facilities; (ii) LICENSEE provision of all
relevant data and reports to HP; and (iii) prior advance approval by HP of any
notifications to impacted individuals or press releases.             5.1.4 To
inform HP promptly in writing if LICENSEE is of the opinion that any instruction
from HP violates the applicable personal data protection regulations.



          5.2 When collecting, using, storing, transferring, and otherwise
processing, LICENSEE shall adhere to all applicable export and personal data
laws, regulations and rules.         5.3 LICENSEE will handle any Personal Data
in a manner consistent with then current HP Privacy Policy, available at    
www.hp.com/hpinfo/globalcitizenship/privacy/masterpolicy.html.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 52- 

   

 

6 Records.         6.1 Upon request by HP or upon termination of this Agreement,
LICENSEE shall deliver to HP any Personal Data in its possession and destroy any
copies of Personal Data in LICENSEE’s files, unless otherwise required under
operation of law.         6.2 Upon request by HP with reasonable notice and
during business hours, LICENSEE agrees to submit its data processing facilities,
data files and documentation needed for processing to auditing by HP (or a duly
qualified independent auditor or inspection authority selected by HP for such
purpose and not reasonably objected to by LICENSEE) to ascertain compliance with
this Exhibit 14.     7 Duration.       The obligations specified in Exhibit 14
will survive any termination or expiration of this Agreement.     8 Liability.  
    LICENSEE will indemnify and hold HP harmless from any cost, charge, damages,
expense or loss resulting from the breach of this Exhibit 14 by LICENSEE or any
unlawful processing or act incompatible with the applicable laws by LICENSEE.  
  9 Disclaimers.       Nothing in this Agreement shall be construed as an
obligation (i) to disclose any particular information; (ii) to incorporate any
disclosed information into a product; and (iii) to warrant the accuracy or
completeness of any information disclosed hereunder.     10 Entire Agreement.  
    These terms constitute the entire agreement with regard to Personal Data
communicated among the Parties, or received from Approved Distribution Partner
or end user customer under this Agreement. Any additions or modifications must
be mutually agreed in writing. Notwithstanding the foregoing, nothing in this
Exhibit 14 will be construed as an exclusion of any laws, regulations, or rules
pertaining to protection of personal data or export regulations that may be
applicable to the services provided by LICENSEE under this Agreement and that
must be observed by LICENSEE.

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 53- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 15

 

HP Approved Bundled Products

 

(none at this time)

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 54- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 16

 

Product Road Map

 

First revision of list to be completed within 60 days of Effective Date of this
Agreement and evidenced by Substitute Exhibit using Substitute Exhibit Template
(Exhibit 18).

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 55- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 17

 

Program Managers

 

Program Managers Title Phone E-Mail         HP               Kerwyn Ballinger PS
Alliance Manager +1-970-898-8641 Kerwyn.ballinger@hp.com         LICENSEE      
        Bob Gruder CEO +1-704-277-2089 bgruder@lifeclips.com        

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 56- 

   

 

TRADEMARK LICENSE AGREEMENT

BETWEEN HP AND LICENSEE

 

Exhibit 18 - Substitute Exhibit Template

 

As provided in Section 22.13 of the Agreement, amended versions of Exhibits 6,
9, 10, 11, 15, 16 and 17 may be substituted from time to time as part of the
Agreement if and only if a written instrument substantially in the form below is
signed by the Program Manager of each of HP and LICENSEE. Permitted substitute
Exhibits must follow the following format, which refers to Exhibit 1 and its
title for purposes of illustration:

 

[Beginning of Template Format]

 

Exhibit [1] to Trademark License Agreement

 

by and among HP Inc. LICENSEE and LICENSEE, Inc.

 

HP Branded Products and Approved Suppliers

 

Agreement Effective Date: DATE

Exhibit Effective Date: __________ ___, 20__

 

[CONTENT OF REPLACEMENT EXHIBIT]

 

This replacement Exhibit has been accepted and made a part of the Agreement
identified above as of the Exhibit Effective Date indicated above by the Program
Managers of each Party, as evidenced by their signatures below.

 

For HP Inc.:   For Life Clips, Inc.       Signature   Signature             Name
  Name             Title   Title             Date   Date

 

[End of Template Format]

 

Trademark License Agreement by and between HP and Life Clips

This document is CONFIDENTIAL to all Parties

 

 PAGE - 57- 

   

 

 



